








JETBLUE AIRWAYS RETIREMENT PLAN
Amended and Restated Effective as of January 1, 2013






--------------------------------------------------------------------------------








Article I
DEFINITIONS    1

Article II
ADMINISTRATION    15

2.1
POWERS AND RESPONSIBILITIES OF THE EMPLOYER    15

2.2
DESIGNATION OF ADMINISTRATIVE AUTHORITY    16

2.3
POWERS AND DUTIES OF THE ADMINISTRATOR    16

2.4
RECORDS AND REPORTS    17

2.5
APPOINTMENT OF ADVISERS    17

2.6
PAYMENT OF EXPENSES    17

2.7
CLAIMS PROCEDURE    18

2.8
CLAIMS REVIEW PROCEDURE    18

Article III
ELIGIBILITY    19

3.1
CONDITIONS OF ELIGIBILITY    19

3.2
EFFECTIVE DATE OF PARTICIPATION    19

3.3
DETERMINATION OF ELIGIBILITY    19

3.4
TERMINATION OF ELIGIBILITY    20

3.5
OMISSION OF ELIGIBLE EMPLOYEE    20

3.6
INCLUSION OF INELIGIBLE EMPLOYEE    20

3.7
REHIRED EMPLOYEES AND BREAKS IN SERVICE    20

Article IV
CONTRIBUTION AND ALLOCATION    21

4.1
FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION    21

4.2
PARTICIPANT’S SALARY REDUCTION ELECTION    23

4.3
TIME OF PAYMENT OF EMPLOYER CONTRIBUTION    27

4.4
ALLOCATION OF CONTRIBUTION AND EARNINGS    27

4.5
ACTUAL DEFERRAL PERCENTAGE TESTS    31

4.6
ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS    33

4.7
ACTUAL CONTRIBUTION PERCENTAGE TESTS    35

4.8
ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS    37

4.9
MAXIMUM ANNUAL ADDITIONS    40

4.10
ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS    42

4.11
ROLLOVERS AND PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS    43

4.12
DIRECTED INVESTMENT ACCOUNT    46

4.13
QUALIFIED MILITARY SERVICE    48





--------------------------------------------------------------------------------




Article V
VALUATIONS    48

5.1
VALUATION OF THE TRUST FUND    48

5.2
METHOD OF VALUATION    48

Article VI
DETERMINATION AND DISTRIBUTION OF BENEFITS    49

6.1
DETERMINATION OF BENEFITS UPON RETIREMENT    49

6.2
DETERMINATION OF BENEFITS UPON DEATH    49

6.3
DETERMINATION OF BENEFITS IN EVENT OF DISABILITY    51

6.4
DETERMINATION OF BENEFITS UPON TERMINATION    51

6.5
DISTRIBUTION OF BENEFITS    52

6.6
DISTRIBUTION OF BENEFITS UPON DEATH    54

6.7
TIME OF SEGREGATION OR DISTRIBUTION    55

6.8
DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY    55

6.9
LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN    55

6.10
PRE-RETIREMENT DISTRIBUTION    56

6.11
ADVANCE DISTRIBUTION FOR HARDSHIP    56

6.12
QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION    58

6.13
LATEST TIME FOR MAKING DISTRIBUTION TO A TERMINATED PARTICIPANT    58

6.14
MILITARY WITHDRAWALS    58

Article VII
TRUSTEE    58

7.1
BASIC RESPONSIBILITIES OF THE TRUSTEE    58

7.2
INVESTMENT POWERS AND DUTIES OF THE TRUSTEE    60

7.3
OTHER POWERS OF THE TRUSTEE    60

7.4
LOANS TO PARTICIPANTS    62

7.5
DUTIES OF THE TRUSTEE REGARDING PAYMENTS    64

7.6
TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES    64

7.7
ANNUAL REPORT OF THE TRUSTEE    64

7.8
AUDIT    65

7.9
RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE    65

7.10
TRANSFER OF INTEREST    66

7.11
TRUSTEE INDEMNIFICATION    67

7.12
DIRECT ROLLOVER; MANDATORY DISTRIBUTIONS    67

7.13
EMPLOYER SECURITIES AND REAL PROPERTY    69

Article VIII AMENDMENT, TERMINATION AND MERGERS
69





--------------------------------------------------------------------------------




8.1
AMENDMENT    69

8.2
TERMINATION    70

8.3
MERGER, CONSOLIDATION OR TRANSFER OF ASSETS    71

Article IX
TOP HEAVY PROVISIONS    71

9.1
TOP HEAVY PLAN REQUIREMENTS    71

9.2
DETERMINATION OF TOP HEAVY STATUS    71

Article X
MISCELLANEOUS    74

10.1
PARTICIPANT’S RIGHTS    74

10.2
ALIENATION    74

10.3
CONSTRUCTION OF PLAN    75

10.4
GENDER AND NUMBER    75

10.5
LEGAL ACTION    76

10.6
PROHIBITION AGAINST DIVERSION OF FUNDS    76

10.7
EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE    76

10.8
INSURER’S PROTECTIVE CLAUSE    77

10.9
RECEIPT AND RELEASE FOR PAYMENTS    77

10.10
ACTION BY THE EMPLOYER    77

10.11
NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY    77

10.12
HEADINGS    78

10.13
APPROVAL BY INTERNAL REVENUE SERVICE    78

10.14
UNIFORMITY    78

Article XI
MINIMUM DISTRIBUTION REQUIREMENTS    78

11.1
GENERAL RULES    78

11.2
TIME AND MANNER OF DISTRIBUTION    79

11.3
REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT’S LIFETIME    80

11.4
REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S DEATH    80

11.5
DEFINITIONS    81

11.6
REQUIRED MINIMUM DISTRIBUTIONS FOR 2009    82





--------------------------------------------------------------------------------




JETBLUE AIRWAYS RETIREMENT PLAN
JetBlue Airways Corporation (the “Employer”) established the JetBlue Airways
Retirement Plan (the “Plan”) effective as of October 1, 1999. The Plan was
formerly known as the JetBlue Airways Corporation 401(k) Retirement Plan. The
Plan was subsequently amended and restated in its entirety on December 31, 2001,
and was subsequently amended by five additional amendments. The Plan was amended
and restated in its entirety, effective January 1, 2005, except as otherwise
provided herein. The Plan was again amended and restated in its entirety,
generally effective as of January 1, 2009, to reflect changes required under the
Pension Protection Act of 2006, the Heroes Earnings Assistance and Relief Act of
2008, the Worker, Retiree and Employer Recovery Act of 2008 and to incorporate
prior amendments. The Plan is now amended and restated in its entirety,
generally effective as of January 1, 2013, to incorporate prior amendments and
to make certain desired changes.
Article I



Article IIDEFINITIONS
1.“Act” means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.
2.“Administrator” means the Employer unless another person or entity has been
designated by the Employer pursuant to Section 2.2 to administer the Plan on
behalf of the Employer.
3.“Affiliated Employer” means any corporation which is a member of a controlled
group of corporations (as defined in Code Section 414(b)) which includes the
Employer; any trade or business (whether or not incorporated) which is under
common control (as defined in Code Section 414(c)) with the Employer; any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Code Section 414(m)) which includes the Employer;
and any other entity required to be aggregated with the Employer pursuant to
Regulations under Code Section 414(0).
4.“Aggregate Account” means, with respect to each Participant, the value of all
accounts maintained on behalf of a Participant, whether attributable to Employer
or Employee contributions, subject to the provisions of Section 9.2.
5.“Anniversary Date” means the last day of the Plan Year.
6.“Beneficiary” means the person (or entity) to whom the share of a deceased
Participant’s total account is payable, subject to the restrictions of Sections
6.2 and 6.6.
7.“Code” means the Internal Revenue Code of 1986, as amended or replaced from
time to time.
8.“Compensation” with respect to any Participant means such Participant’s wages
as defined in Code Section 3401(a) and all other payments of compensation by the
Employer (in the course of the Employer’s trade or business) for the taxable
year of the Participant ending with or within the Plan Year for which the
Employer is required to furnish annually to the Participant a written statement
under Code Sections 6041(d), 6051(a)(3) and 6052. Compensation must be
determined without regard to any rules under Code Section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)).
For purposes of this Section, the determination of Compensation shall be made
by:
(a)excluding, for purposes of the Employer’s discretionary profit sharing
contributions pursuant to Section 4.1(c), the following items: per diem
allowances and other similar types of expense reimbursements; the value of
company-paid group term life insurance; the value of other non-cash fringe
benefits, such as incentive passes and “positive space” travel benefits; moving
allowances, relocation adjustments and other




--------------------------------------------------------------------------------




similar payments and allowances; automobile expense allowances and
reimbursements; annual bonuses to officers and directors, but not excluding cash
incentive awards and other types of cash bonuses to Employees other than
officers and directors; signing bonuses and other similar payments received in
connection with becoming employed; “in lieu of” payments made to Highly
Compensated Employees affected by the provisions of Section 4.10(a)(1); PTO
payouts; any taxable compensation that may result from the grant or exercise of
stock-based compensation; any other type of deferred compensation; severance pay
and payments in the nature of severance benefits; non-taxable sick pay, workers
compensation payments and payments under short-term and long-term disability
plans; and payments under a pilots’ loss of license income replacement plan.
(b)excluding, for purposes of salary reduction elections pursuant to Section 4.2
and Employer matching contributions pursuant to Section 4.1(b), the following
items: per diem allowances and other similar types of expense reimbursements;
the value of company-paid group term life insurance; the value of other non-cash
fringe benefits, such as incentive passes and “positive space” travel benefits;
moving allowances, relocation adjustments and other similar payments and
allowances; automobile expense allowances and reimbursements; signing bonuses
and other similar payments received in connection with becoming employed; “in
lieu of” payments made to Highly Compensated Employees affected by the
provisions of Section 4.10(a)(1); any taxable compensation that may result from
the grant or exercise of stock-based compensation; any other type of deferred
compensation; severance pay and payments in the nature of severance benefits;
non-taxable sick pay; workers compensation payments and payments under any long-
term disability plan; and payments under a pilots’ loss of license income
replacement plan.
(c)including amounts which are contributed by the Employer pursuant to a salary
reduction agreement and which are not includible in the gross income of the
Participant under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b)
or 457(b), and Employee contributions described in Code Section 414(h)(2) that
are treated as Employer contributions.
For a Participant’s initial year of participation, Compensation shall be
recognized as of such Employee’s effective date of participation in the
component of the Plan for which Compensation is being used pursuant to Section
3.2.
Compensation in excess of $200,000 (or such other amount provided in the Code)
shall be disregarded for all purposes other than for purposes of salary deferral
elections pursuant to Section 4.2. Such amount shall be adjusted for increases
in the cost of living in accordance with Code Section 401(a)(17)(B), except that
the dollar increase in effect on January 1 of any calendar year shall be
effective for the Plan Year beginning with or within such calendar year. For any
short Plan Year the Compensation limit shall be an amount equal to the
Compensation limit for the calendar year in which the Plan Year begins
multiplied by the ratio obtained by dividing the number of full months in the
short Plan Year by twelve (12).
If any class of Employees is excluded from the Plan, then Compensation for any
Employee who becomes eligible or ceases to be eligible to participate during a
Plan Year shall include only the portion of his Compensation earned while the
Employee is an Eligible Employee.
Effective January 1, 2009, Compensation shall include the amount of any military
differential wage payments made by the Employer to a Participant in accordance
with section 3401(h) and section 414(u)(12) of the Code.




--------------------------------------------------------------------------------




9.“Contract” or “Policy” means any life insurance policy, retirement income
policy or annuity contract (group or individual) issued pursuant to the terms of
the Plan. In the event of any conflict between the terms of this Plan and the
terms of any contract purchased hereunder, the Plan provisions shall control
10.“Deferred Compensation” with respect to any Participant means the amount of
the Participant’s total Compensation which has been contributed to the Plan in
accordance with the Participant’s deferral election pursuant to Section 4.2
excluding any such amounts distributed as excess “annual additions” pursuant to
Section 4.10(a). Unless specifically stated otherwise or unless otherwise
required under Section 402A of the Code or the Regulations thereunder, Roth
401(k) Contributions shall be treated as Deferred Compensation for all purposes
under the Plan. Effective for Plan Years beginning after December 31, 2007,
Compensation for purposes of this paragraph shall not include any amounts that
are excluded from the definition of compensation set forth in section 415(c)(3)
of the Code. Compensation will include Post-Severance Compensation only to the
extent that the processing of the relevant pay check began prior to the
processing of the severance from employment. For purposes of determining
matching contributions under Section 4.1(b), Deferred Compensation shall not
include any Profit Sharing Deferral made pursuant to Section 4.2(a).
11.“Designated Investment Alternative” means a specific investment identified by
name by the Employer (or such other Fiduciary who has been given the authority
to select investment options) as an available investment under the Plan to which
Plan assets may be invested by the Trustee pursuant to the investment direction
of a Participant; provided, however, that one of such Designated Investment
Alternatives shall invest primarily in Employer stock.
12.“Directed Investment Option” means one or more of the following:
(a)a Designated Investment Alternative.
(b)any other investment permitted by the Plan and the Participant Direction
Procedures to which Plan assets may be invested by the Trustee pursuant to the
investment direction of a Participant.
13.“Early Retirement Date.” This Plan does not provide for a retirement date
prior to Normal Retirement Date.
14.“Elective Contribution” means the Employer contributions to the Plan of
Deferred Compensation excluding any such amounts distributed as excess “annual
additions” pursuant to Section 4.10(a). In addition, any Employer Qualified
Non-Elective Contribution made pursuant to Section 4.6(b) which is used to
satisfy the “Actual Deferral Percentage” tests shall be considered an Elective
Contribution for purposes of the Plan. Any contributions deemed to be Elective
Contributions (whether or not used to satisfy the “Actual Deferral Percentage”
tests or the “Actual Contribution Percentage” tests) shall be subject to the
requirements of Sections 4.2(b) and 4.2(c) and shall further be required to
satisfy the nondiscrimination requirements of Regulation 1.401(k)-1(b)(5) and
Regulation 1.401(m)-1(b)(5), the provisions of which are specifically
incorporated herein by reference. Unless specifically stated otherwise or unless
otherwise required under Section 402A of the Code or the Regulations thereunder,
Roth 401(k) Contributions will be treated as Elective Contributions for all
purposes under the Plan.
15.“Eligible Employee” means any Employee except as specified below. Employees
whose employment is governed by the terms of a collective bargaining agreement
between Employee representatives (within the meaning of Code Section
7701(a)(46)) and the Employer under which retirement benefits were the subject
of good faith bargaining between the parties will not be eligible to participate
in this Plan unless such agreement expressly provides for coverage in this Plan.
Employees of Affiliated Employers shall not be eligible to participate in this
Plan unless such Affiliated Employers have specifically adopted this Plan in
writing.




--------------------------------------------------------------------------------




Employees classified by the Employer as independent contractors who are
subsequently determined by the Internal Revenue Service to be Employees shall
not be Eligible Employees.
Employees who are nonresident aliens and who receive no earned income (within
the meaning of Code Section 911(d)(2)) from the Employer which constitutes
income from sources within the United States (within the meaning of Code Section
861(a)(3).
Employees who are Leased Employees within the meaning of Code Sections 414(n)(2)
and 414(o)(2) shall not be eligible to participate in this Plan.
Employees in the following additional classifications: (a) interns, including
student interns; (b) residents of Puerto Rico; (c) customer service
representatives employed on a short-term, seasonal basis (e.g., during holiday
periods).
For purposes of Employer contributions described in Section 4.1(c), Employees
employed by LiveTV, LLC.




--------------------------------------------------------------------------------




16.“Employee” means any person who is employed by the Employer.
17.“Employer” means JetBlue Airways Corporation and any successor which shall
maintain this Plan; and any predecessor which has maintained this Plan. The
Employer is a corporation, with principal offices in the State of New York.
18.“Excess Aggregate Contributions” means, with respect to any Plan Year, the
excess of the aggregate amount of the Employer matching contributions made
pursuant to Section 4.1(b) and any qualified nonelective contributions or
elective deferrals taken into account pursuant to Section 4.7(c) on behalf of
Highly Compensated Participants for such Plan Year, over the maximum amount of
such contributions permitted under the limitations of Section 4.7(a) (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Participants in order of the actual contribution ratios beginning with the
highest of such ratios). Such determination shall be made after first taking
into account corrections of any Excess Deferred Compensation pursuant to Section
4.2 and taking into account any adjustments of any Excess Contributions pursuant
to Section 4.6.
19.“Excess Contributions” means, with respect to a Plan Year, the excess of
Elective Contributions used to satisfy the “Actual Deferral Percentage” tests
made on behalf of Highly Compensated Participants for the Plan Year over the
maximum amount of such contributions permitted under Section 4.5(a) (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Participants in order of the actual deferral ratios beginning with the highest
of such ratios). Excess Contributions shall be treated as an “annual addition”
pursuant to Section 4.9(b).
20.“Excess Deferred Compensation” means, with respect to any taxable year of a
Participant, the excess of the aggregate amount of such Participant’s Deferred
Compensation and the elective deferrals pursuant to Section 4.2(f) actually made
on behalf of such Participant for such taxable year, over the dollar limitation
provided for in Code Section 402(g), which is incorporated herein by reference.
Excess Deferred Compensation shall be treated as an “annual addition” pursuant
to Section 4.9(b) when contributed to the Plan unless distributed to the
affected Participant not later than the first April 15th following the close of
the Participant’s taxable year. Additionally, for purposes of Sections 9.2 and
4.4(g), Excess Deferred Compensation shall continue to be treated as Employer
contributions even if distributed pursuant to Section 4.2(f). However, Excess
Deferred Compensation of Non-Highly Compensated Participants is not taken into
account for purposes of Section 4.5(a) to the extent such Excess Deferred
Compensation occurs pursuant to Section 4.2(d).
21.“Fiduciary” means any person who (a) exercises any discretionary authority or
discretionary control respecting management of the Plan or exercises any
authority or control respecting management or disposition of its assets, (b)
renders investment advice for a fee or other compensation, direct or indirect,
with respect to any monies or other property of the Plan or has any authority or
responsibility to do so, or (c) has any discretionary authority or discretionary
responsibility in the administration of the Plan.
22.“Fiscal Year” means the Employer’s accounting year of 12 months commencing on
January 1st of each year and ending the following December 31st.
23.“Forfeiture” means that portion of a Participant’s Account that is not
Vested, and occurs on the earlier of:
(a)the distribution of the entire Vested portion of the Participant’s Account of
a Former Participant who has severed employment with the Employer, or
(b)the last day of the Plan Year in which a Former Participant who has severed
employment with the Employer incurs five (5) consecutive 1-Year Breaks in
Service.
Regardless of the preceding provisions, if a Former Participant is eligible to
share in the allocation of Employer contributions or Forfeitures in the year in
which the Forfeiture would otherwise




--------------------------------------------------------------------------------




occur, then the Forfeiture will not occur until the end of the first Plan Year
for which the Former Participant is not eligible to share in the allocation of
Employer contributions or Forfeitures. Furthermore, the term “Forfeiture” shall
also include amounts deemed to be Forfeitures pursuant to any other provision of
this Plan.
24.“Former Participant” means a person who has been a Participant, but who has
ceased to be a Participant for any reason.
25.“415 Compensation” with respect to any Participant means such Participant’s
wages as defined in Code Section 3401(a) and all other payments of compensation
by the Employer (in the course of the Employer’s trade or business) for a Plan
Year for which the Employer is required to furnish the Participant a written
statement under Code Sections 6041(d), 6051(a)(3) and 6052. “415 Compensation”
must be determined without regard to any rules under Code Section 3401(a) that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code Section 3401(a)(2)).
Notwithstanding the preceding, “415 Compensation” shall also include
Post-Severance Compensation. The term “Post-Severance Compensation” means the
following amounts paid after an Employee’s severance from employment to the
extent that such amounts are paid to the Employee by the later of 2½ months
after the Employee’s severance from employment and the end of the “limitation
year” that includes the Employee’s date of severance from employment:
(a)The payment of regular compensation for services during the Employee’s
regular working hours, or compensation for services outside the Employee’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, provided that the payment would have been
paid to the Employee prior to a severance from employment if the Employee had
continued in employment with the Employer.
(b)Payments for unused accrued bona fide sick, vacation, or other leave, but
only if the Participant would have been able to use the leave if employment had
continued and such amounts would have been included in the definition of “415
Compensation” if they had been paid prior to the Employee’s severance from
employment, but only to the extent that the processing of the relevant pay check
began prior to the processing of the severance from employment.
Compensation in excess of $200,000 (as adjusted in accordance with section
401(a)(17)(B) of the Code) shall be disregarded for purposes of this Section.
Effective January 1, 2009, 415 Compensation shall include the amount of any
military differential wage payments made by the Employer to a Participant in
accordance with section 3401(h) and section 414(u)(12) of the Code.
26.“414(s) Compensation” means any definition of compensation that satisfies the
nondiscrimination requirements of Code Section 414(s) and the Regulations
thereunder. The period for determining 414(s) Compensation must be either the
Plan Year or the calendar year ending with or within the Plan Year. An Employer
may further limit the period taken into account to that part of the Plan Year or
calendar year in which an Employee was a Participant in the component of the
Plan being tested. The period used to determine 414(s) Compensation must be
applied uniformly to all Participants for the Plan Year.
Effective January 1, 2009, 414(s) Compensation shall include the amount of any
military differential wage payments made by the Employer to a Participant in
accordance with section 3401(h) and section 414(u)(12) of the Code.




--------------------------------------------------------------------------------




27.“Highly Compensated Employee” means, for Plan Years beginning after December
31, 1996, an Employee described in Code Section 414(q) and the Regulations
thereunder, and generally means any Employee who:
(a)was a “five percent owner” as defined in Section 1.32(c) at any time during
the “determination year” or the “lookback year”; or
(b)for the “lookback year” had “415 Compensation” from the Employer in excess of
$80,000 and was in the Top-Paid Group for the “lookback year”. The $80,000
amount is adjusted at the same time and in the same manner as under Code Section
415(d), except that the base period is the calendar quarter ending September 30,
1996.
The “determination year” means the Plan Year for which testing is being
performed, and the “lookback year” means the immediately preceding twelve (12)
month period.
A highly compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for the
“determination year,” in accordance with Regulation 1.414(q)-1T, A4 and IRS
Notice 9745 (or any superseding guidance).
In determining whether an Employee is a Highly Compensated Employee for a Plan
Year beginning in 1997, the amendments to Code Section 414(q) stated above are
treated as having been in effect for years beginning in 1996.
In determining who is a Highly Compensated Employee, Employees who are
nonresident aliens and who received no earned income (within the meaning of Code
Section 911(d)(2)) from the Employer constituting United States source income
within the meaning of Code Section 861(a)(3) shall not be treated as Employees.
Additionally, all Affiliated Employers shall be taken into account as a single
employer and Leased Employees within the meaning of Code Sections 414(n)(2) and
414(o)(2) shall be considered Employees unless such Leased Employees are covered
by a plan described in Code Section 414(n)(5) and are not covered in any
qualified plan maintained by the Employer. The exclusion of Leased Employees for
this purpose shall be applied on a uniform and consistent basis for all of the
Employer’s retirement plans. Highly Compensated Former Employees shall be
treated as Highly Compensated Employees without regard to whether they performed
services during the “determination year.”
28.“Highly Compensated Participant” means any Highly Compensated Employee who is
eligible to participate in the component of the Plan being tested.
29.“Hour of Service” means (1) each hour for which an Employee is directly or
indirectly compensated or entitled to compensation by the Employer for the
performance of duties (these hours will be credited to the Employee for the
computation period in which the duties are performed); (2) each hour for which
an Employee is directly or indirectly compensated or entitled to compensation by
the Employer (irrespective of whether the employment relationship has
terminated) for reasons other than performance of duties (such as vacation,
holidays, sickness, jury duty, disability, layoff, military duty or leave of
absence) during the applicable computation period (these hours will be
calculated and credited pursuant to Department of Labor regulation 2530.200b-2
which is incorporated herein by reference); (3) each hour for which back pay is
awarded or agreed to by the Employer without regard to mitigation of damages
(these hours will be credited to the Employee for the computation period or
periods to which the award or agreement pertains rather than the computation
period in which the award, agreement or payment is made). The same Hours of
Service shall not be credited both under (1) or (2), as the case may be, and
under (3).
Notwithstanding (2) above, (i) no more than 501 Hours of Service are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an




--------------------------------------------------------------------------------




Employee is directly or indirectly paid, or entitled to payment, on account of a
period during which no duties are performed is not required to be credited to
the Employee if such payment is made or due under a plan maintained solely for
the purpose of complying with applicable worker’s compensation, or unemployment
compensation or disability insurance laws; and (iii) Hours of Service are not
required to be credited for a payment which solely reimburses an Employee for
medical or medically related expenses incurred by the Employee.
For purposes of (2) above, a payment shall be deemed to be made by or due from
the Employer regardless of whether such payment is made by or due from the
Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.
Notwithstanding the foregoing, for purposes of vesting hereunder, a Participant
shall be credited with Hours of Service on the basis of his payroll period in
accordance with the equivalencies set forth in Department of Labor regulation
2530.200b-3(e)(1), which is incorporated herein by reference.
For purposes of this Section, Hours of Service will be credited for employment
with other Affiliated Employers. The provisions of Department of Labor
regulations 2530.200b-2(b) and (c) are incorporated herein by reference.




--------------------------------------------------------------------------------




30.“Income” means the income or losses allocable to Excess Deferred
Compensation, Excess Contributions or Excess Aggregate Contributions which
amount shall be allocated in the same manner as income or losses are allocated
pursuant to Section 4.4(f). With respect to Excess Contributions or Excess
Aggregate Contributions for Plan Years beginning January 1, 2006 and January 1,
2007 only or Excess Deferred Compensation for the Plan Year beginning January 1,
2007 only, Income shall include the allocable gain or loss for the period
between the end of the Plan Year and the date of distribution or forfeiture (or
a date that is no more than seven days prior to the date of distribution or
forfeiture).
31.“Investment Manager” means an entity that (a) has the power to manage,
acquire, or dispose of Plan assets and (b) acknowledges fiduciary responsibility
to the Plan in writing. Such entity must be a person, firm, or corporation
registered as an investment adviser under the Investment Advisers Act of 1940, a
bank, or an insurance company.
32.“Key Employee” means an Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date was an officer of the Employer having annual 415 Compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1)), a 5-percent owner of the
Employer, or a 1-percent owner of the Employer having annual compensation of
more than $150,000. For this purpose, annual compensation means compensation
within the meaning of Code Section 415(c)(3). The determination of who is a Key
Employee will be made in accordance with Code Section 416(i)(1) and the
applicable Regulations and other guidance of general applicability issued
thereunder.
33.“Late Retirement Date” means the first day of the month coinciding with or
next following a Participant’s actual Retirement Date after having reached
Normal Retirement Date.
34.“Leased Employee” means any person (other than an Employee of the recipient
Employer) who, pursuant to an agreement between the recipient Employer and any
other person or entity (“leasing organization”), has performed services for the
recipient (or for the recipient and related persons determined in accordance
with Code Section 414(n)(6)) on a substantially full time basis for a period of
at least one year, and such services are performed under primary direction or
control by the recipient Employer.
35.“Non-Elective Contribution” means the Employer contributions to the Plan
excluding, however, contributions made pursuant to the Participant’s deferral
election provided for in Section 4.2 and any Qualified Non-Elective Contribution
used in the “Actual Deferral Percentage” tests.
36.“Non-Highly Compensated Participant” means, for Plan Years beginning after
December 31, 1996, any Participant who is not a Highly Compensated Employee.
However, for purposes of Section 4.5(a) and Section 4.6, if the prior year
testing method is used, a Non-Highly Compensated Participant shall be determined
using the definition of Highly Compensated Employee in effect for the preceding
Plan Year.
37.“Non-Key Employee” means any Employee or former Employee (and such Employee’s
or former Employee’s Beneficiaries) who is not, and has never been a Key
Employee.
38.“Normal Retirement Age” means the Participant’s 60th birthday. A Participant
shall become fully Vested in the Participant’s Account upon attaining Normal
Retirement Age.
39.“Normal Retirement Date” means the first day of the month coinciding with or
next following the Participant’s Normal Retirement Age.
40.“1-Year Break in Service” means the applicable computation period during
which an Employee has not completed more than 500 Hours of Service with the
Employer. Further, solely for the purpose of determining whether a Participant
has incurred a 1-Year Break in Service, Hours of Service shall be recognized for
“authorized leaves of absence” and “maternity and paternity leaves of absence.”
Years of Service and 1-Year Breaks in Service shall be measured on the same
computation period.




--------------------------------------------------------------------------------




“Authorized leave of absence” means an unpaid, temporary cessation from active
employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, military service, or any other reason.
A “maternity or paternity leave of absence” means an absence from work for any
period by reason of the Employee’s pregnancy, birth of the Employee’s child,
placement of a child with the Employee in connection with the adoption of such
child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement. For this purpose, Hours of
Service shall be credited for the computation period in which the absence from
work begins, only if credit therefore is necessary to prevent the Employee from
incurring a 1-Year Break in Service, or, in any other case, in the immediately
following computation period. The Hours of Service credited for a “maternity or
paternity leave of absence” shall be those which would normally have been
credited but for such absence, or, in any case in which the Administrator is
unable to determine such hours normally credited, eight (8) Hours of Service per
day. The total Hours of Service required to be credited for a “maternity or
paternity leave of absence” shall not exceed the number of Hours of Service
needed to prevent the Employee from incurring a 1-Year Break in Service.
41.“Participant” means any Eligible Employee who participates in the Plan and
has not for any reason become ineligible to participate further in the Plan.
42.“Participant Direction Procedures” means such instructions, guidelines or
policies, the terms of which are incorporated herein, as shall be established
pursuant to Section ‘4.12 and observed by the Administrator and applied and
provided to Participants who have Participant Directed Accounts.
43.“Participant’s Account” means the account established and maintained by the
Administrator for each Participant with respect to such Participant’s total
interest in the Plan and Trust resulting from the Employer Non-Elective
Contributions.
A separate accounting shall be maintained with respect to that portion of the
Participant’s Account attributable to Employer matching contributions made
pursuant to Section 4.1(b), Employer discretionary contributions made pursuant
to Section 4.1(c) and any Employer Qualified Non-Elective Contributions.
44.“Participant’s Combined Account” means the total aggregate amount of each
Participant’s Elective Account and Participant’s Account.
45.“Participant’s Directed Account” means that portion of a Participant’s
interest in the Plan with respect to which the Participant has directed the
investment in accordance with the Participant Direction Procedure.
46.“Participant’s Elective Account” means the account established and maintained
by the Administrator for each Participant with respect to the Participant’s
total interest in the Plan and Trust resulting from the Employer Elective
Contributions used to satisfy the “Actual Deferral Percentage” tests. A separate
accounting shall be maintained with respect to that portion of the Participant’s
Elective Account attributable to such Elective Contributions pursuant to Section
4.2 and any Employer Qualified Non-Elective Contributions. A Participant’s Roth
401(k) Account will be deemed to be a subaccount of the Participant’s Elective
Account; provided, however, that, notwithstanding any Plan provision to the
contrary, the Participant’s Roth 401(k) Account will be subject to separate
accounting, and no contributions other than Roth 401(k) Contributions and
properly attributable earnings, losses and expenses will be allocated to each
Participant’s Roth 401(k) Account.
47.“Participant’s Transfer/Rollover Account” means the account established and
maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan resulting from amounts transferred to
this Plan from a direct plan-to-plan transfer and/




--------------------------------------------------------------------------------




or with respect to such Participant’s interest in the Plan resulting from
amounts transferred from another qualified plan or “conduit” Individual
Retirement Account in accordance with Section 4.11.
A separate accounting shall be maintained with respect to that portion of the
Participant’s Transfer/Rollover Account attributable to transfers (within the
meaning of Code Section 414(1)) and “rollovers.”
48.“Plan” means this instrument, including all amendments thereto.
49.“Plan Year” means the Plan’s accounting year of twelve (12) months commencing
on January 1st of each year and ending the following December 31st, except for
the first Plan Year which commenced October 1st.
50.“Profit Sharing Amount” means a discretionary profit sharing payment, if any,
by the Employer attributable to a Plan Year ending or after December 31, 2012
and payable to the Participant in 2013 or later that exceeds 5% of eligible
compensation pursuant to Section 4.1(c).
51.“Profit Sharing Deferral” means the portion of a Participant’s Compensation
that is reduced in accordance with Section 4.2(a) and with respect to which a
corresponding contribution is made to the Plan by the Employer.
52.“Qualified Non-Elective Contribution” means any Employer contributions made
pursuant to Section 4.6(b) and Section 4.8(f). Such contributions shall be
considered an Elective Contribution for the purposes of the Plan and used to
satisfy the “Actual Deferral Percentage” tests or the “Actual Contribution
Percentage” tests.
53.“Regulation” means the Income Tax Regulations as promulgated by the Secretary
of the Treasury or a delegate of the Secretary of the Treasury, and as amended
from time to time. Any reference to Regulations under the Plan shall be deemed
to include a reference to any successor to such Regulations.
54.“Retired Participant” means a person who has been a Participant, but who has
become entitled to retirement benefits under the Plan.
55.“Retirement Date” means the date as of which a Participant retires for
reasons other than Total and Permanent Disability, whether such retirement
occurs on a Participant’s Normal Retirement Date or Late Retirement Date (see
Section 6.1).
56.“Roth 401(k) Account” means the account established and maintained by the
Administrator for each Participant with respect to the Participant’s total
interest in the Plan and Trust resulting from Roth 401(k) Contributions.
Contributions and withdrawals of Roth 401(k) Contributions will be credited and
debited to the Roth 401(k) Account maintained for each Participant. No
contributions other than Roth 401(k) Contributions and properly attributable
earnings, losses and expenses will be allocated to each Participant’s Roth
401(k) Account.
57.“Roth 401(k) Contribution” means a deferral election made pursuant to Section
4.2 of the Plan that is:
(a)designated irrevocably by the Participant at the time of the election as a
Roth elective deferral that is being made in lieu of all or a portion of the
pre-tax elective deferrals the Participant is otherwise eligible to make under
the Plan; and
(b)treated by the Employer as includible in the Participant’s income at the time
the Participant would have received that amount in cash if the Participant had
not made a cash or deferred election.
58.“Terminated Participant” means a person who has been a Participant, but whose
employment has been terminated other than by death, Total and Permanent
Disability or retirement.
59.“Top Heavy Plan” means a plan described in Section 9.2(a).
60.“Top Heavy Plan Year” means a Plan Year during which the Plan is a Top Heavy




--------------------------------------------------------------------------------




Plan.
61.“Top-Paid Group” means the top 20 percent of Employees who performed services
for the Employer during the applicable year, ranked according to the amount of
“415 Compensation” received from the Employer during such year. All Affiliated
Employers shall be taken into account as a single employer, and Leased Employees
within the meaning of Code Sections 414(n)(2) and 414(o)(2) shall be considered
Employees unless such Leased Employees are covered by a plan described in Code
Section 414(n)(5) and are not covered in any qualified plan maintained by the
Employer. Employees who are nonresident aliens who received no earned income
(within the meaning of Code Section 911(d)(2)) from the Employer constituting
United States source income within the meaning of Code Section 861(a)(3) shall
not be treated as Employees. Furthermore, for the purpose of determining the
number of active Employees in any year, the following additional Employees shall
also be excluded, however, such Employees shall still be considered for the
purpose of identifying the particular Employees in the Top-Paid Group:
(a)Employees with less than six (6) months of service;
(b)Employees who normally work less than 17½ hours per week;
(c)Employees who normally work less than six (6) months during a year; and
(d)Employees who have not yet attained age twenty-one (21).
In addition, if 90 percent or more of the Employees of the Employer are covered
under agreements the Secretary of Labor finds to be collective bargaining
agreements between Employee representatives and the Employer, and the Plan
covers only Employees who are not covered under such agreements, then Employees
covered by such agreements shall be excluded from both the total number of
active Employees as well as from the identification of particular Employees in
the Top-Paid Group.
The foregoing exclusions set forth in this Section shall be applied on a uniform
and consistent basis for all purposes for which the Code Section 414(q)
definition is applicable.
62.“Total and Permanent Disability” means a physical or mental condition of a
Participant resulting from bodily injury, disease, or mental disorder which
renders such Participant incapable of continuing usual and customary employment
with the Employer. The disability of a Participant shall be determined by a
licensed physician chosen by the Administrator. The determination shall be
applied uniformly to all Participants.
63.“Trustee” means the person or entity named as trustee herein or in any
separate trust forming a part of this Plan, and any successors.
64.“Trust Fund” means the assets of the Plan and Trust as the same shall exist
from time to time.
65.“Valuation Date” means the Anniversary Date and may include any other date or
dates deemed necessary or appropriate by the Administrator for the valuation of
the Participants’ accounts during the Plan Year, which may include any day that
the Trustee, any transfer agent appointed by the Trustee or the Employer or any
stock exchange used by such agent, are open for business.
66.“Vested” means the nonforfeitable portion of any account maintained on behalf
of a Participant.
67.“Year of Service” means the 12-month computation period set forth below
during which an Employee is credited with at least 1,000 Hours of Service.
For vesting purposes, the computation period is the fiscal period based upon
which a Participant’s Compensation for the Plan Year is determined for purposes
of Section 1.8.
Notwithstanding the foregoing, for any short Plan Year, the determination of
whether an Employee has completed a Year of Service shall be made in accordance
with Department of Labor




--------------------------------------------------------------------------------




regulation 2530.203-2(c).
Years of Service with any Affiliated Employer shall be recognized.
Years of Service with LiveTV, LLC and its predecessors shall be recognized.
Article III



Article IVADMINISTRATION
1.
POWERS AND RESPONSIBILITIES OF THE EMPLOYER

(a)In addition to the general powers and responsibilities otherwise provided for
in this Plan, the Employer shall be empowered to appoint and remove the Trustee
and the Administrator from time to time as it deems necessary for the proper
administration of the Plan to ensure that the Plan is being operated for the
exclusive benefit of the Participants and their Beneficiaries in accordance with
the terms of the Plan, the Code, and the Act. The Employer may appoint counsel,
specialists, advisers, agents (including any nonfiduciary agent) and other
persons as the Employer deems necessary or desirable in connection with the
exercise of its fiduciary duties under this Plan. The Employer may compensate
such agents or advisers from the assets of the Plan as fiduciary expenses (but
not including any business (settlor) expenses of the Employer), to the extent
not paid by the Employer.
(b)The Employer may, by written agreement or designation, appoint at its option
an Investment Manager (qualified under the Investment Company Act of 1940 as
amended), investment adviser, or other agent to provide direction to the Trustee
with respect to any or all of the Plan assets. Such appointment shall be given
by the Employer in writing in a form acceptable to the Trustee and shall
specifically identify the Plan assets with respect to which the Investment
Manager or other agent shall have authority to direct the investment.
(c)The Employer shall establish a “funding policy and method,” i.e., it shall
determine whether the Plan has a short run need for liquidity (e.g., to pay
benefits) or whether liquidity is a long run goal and investment growth (and
stability of same) is a more current need, or shall appoint a qualified person
to do so. The Employer or its delegate shall communicate such needs and goals to
the Trustee, who shall coordinate such Plan needs with its investment policy.
The communication of such a “funding policy and method” shall not, however,
constitute a directive to the Trustee as to the investment of the Trust Funds.
Such “funding policy and method” shall be consistent with the objectives of this
Plan and with the requirements of Title I of the Act.
(d)The Employer shall periodically review the performance of any Fiduciary or
other person to whom duties have been delegated or allocated by it under the
provisions of this Plan or pursuant to procedures established hereunder. This
requirement may be satisfied by formal periodic review by the Employer or by a
qualified person specifically designated by the Employer, through day-to-day
conduct and evaluation, or through other appropriate ways.
2.
DESIGNATION OF ADMINISTRATIVE AUTHORITY

The Employer shall be the Administrator. The Employer may appoint any person,
including, but not limited to, the Employees of the Employer, to perform the
duties of the Administrator. Any person so appointed shall signify acceptance by
filing written acceptance with the Employer. Upon the resignation or removal of
any individual performing the duties of the Administrator, the Employer may
designate a successor.




--------------------------------------------------------------------------------




3.
POWERS AND DUTIES OF THE ADMINISTRATOR

The primary responsibility of the Administrator is to administer the Plan for
the exclusive benefit of the Participants and their Beneficiaries, subject to
the specific terms of the Plan. The Administrator shall administer the Plan in
accordance with its terms and shall have the power and discretion to construe
the terms of the Plan and to determine all questions arising in connection with
the administration, interpretation, and application of the Plan. Any such
determination by the Administrator shall be conclusive and binding upon all
persons. The Administrator may establish procedures, correct any defect, supply
any information, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Plan; provided, however, that any procedure, discretionary act, interpretation
or construction shall be done in a nondiscriminatory manner based upon uniform
principles consistently applied and shall be consistent with the intent that the
Plan shall continue to be deemed a qualified plan under the terms of Code
Section 401(a), and shall comply with the terms of the Act and all regulations
issued pursuant thereto. The Administrator shall have all powers necessary or
appropriate to accomplish the Administrator’s duties under the Plan.
The Administrator shall be charged with the duties of the general administration
of the Plan as set forth under the terms of the Plan, including, but not limited
to, the following:
(a)the discretion to determine all questions relating to the eligibility of
Employees to participate or remain a Participant hereunder and to receive
benefits under the Plan;
(b)to compute, certify, and direct the Trustee with respect to the amount and
the kind of benefits to which any Participant shall be entitled hereunder;
(c)to authorize and direct the Trustee with respect to all discretionary or
otherwise directed disbursements from the Trust;
(d)to maintain all necessary records for the administration of the Plan;
(e)to interpret the provisions of the Plan and to make and publish such rules
for regulation of the Plan as are consistent with the terms hereof;
(f)to determine the size and type of any Contract to be purchased from any
insurer, and to designate the insurer from which such Contract shall be
purchased;
(g)to compute and certify to the Employer and to the Trustee from time to time
the sums of money necessary or desirable to be contributed to the Plan;
(h)to consult with the Employer and the Trustee regarding the short and
long-term liquidity needs of the Plan in order that the Trustee can exercise any
investment discretion in a manner designed to accomplish specific objectives;
(i)to prepare and implement a procedure to notify Eligible Employees that they
may elect to have a portion of their Compensation deferred or paid to them in
cash;
(j)to act as the named Fiduciary responsible for communications with
Participants as needed to maintain Plan compliance with Act Section 404(c),
including, but not limited to, the receipt and transmitting of Participant’s
directions as to the investment of their account(s) under the Plan and the
formulation of policies, rules, and procedures pursuant to which Participants
may give investment instructions with respect to the investment of their
accounts;
(k)to determine the validity of, and take appropriate action with respect to,
any qualified domestic relations order received by it; and
(l)to assist any Participant regarding the Participant’s rights, benefits, or
elections available under the Plan.




--------------------------------------------------------------------------------




4.
RECORDS AND REPORTS

The Administrator shall keep a record of all actions taken and shall keep all
other books of account, records, policies, and other data that may be necessary
for proper administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Beneficiaries and others as required by law.
5.
APPOINTMENT OF ADVISERS

The Administrator, or the Trustee with the consent of the Administrator, may
appoint counsel, specialists, advisers, agents (including nonfiduciary agents)
and other persons as the Administrator or the Trustee deems necessary or
desirable in connection with the administration of this Plan, including but not
limited to agents and advisers to assist with the administration and management
of the Plan, and thereby to provide, among such other duties as the
Administrator may appoint, assistance with maintaining Plan records and the
providing of investment information to the Plan’s investment fiduciaries and to
Plan Participants.
6.
PAYMENT OF EXPENSES

All expenses of administration may be paid out of the Trust Fund unless paid by
the Employer. Such expenses shall include any expenses incident to the
functioning of the Administrator, or any person or persons retained or appointed
by any Named Fiduciary incident to the exercise of their duties under the Plan,
including, but not limited to, fees of accountants, counsel, Investment
Managers, agents (including nonfiduciary agents) appointed for the purpose of
assisting the Administrator or the Trustee in carrying out the instructions of
Participants as to the directed investment of their accounts and other
specialists and their agents, the costs of any bonds required pursuant to Act
Section 412, and other costs of administering the Plan. Until paid, the expenses
shall constitute a liability of the Trust Fund.
7.
CLAIMS PROCEDURE

Claims for benefits under the Plan may be filed in writing with the
Administrator. Written notice of the disposition of a claim shall be furnished
to the claimant within ninety (90) days after the application is filed, or such
period as is required by applicable law or Department of Labor regulation. In
the event the claim is denied, the reasons for the denial shall be specifically
set forth in the notice in language calculated to be understood by the claimant,
pertinent provisions of the Plan shall be cited, and, where appropriate, an
explanation as to how the claimant can perfect the claim will be provided. In
addition, the claimant shall be furnished with an explanation of the Plan’s
claims review procedure.
8.
CLAIMS REVIEW PROCEDURE

Any Employee, former Employee, or Beneficiary of either, who has been denied a
benefit by a decision of the Administrator pursuant to Section 2.7 shall be
afforded a reasonable opportunity for a full and fair review of such decision
under a claims review procedure established by the Administrator. Such claims
review procedure shall comply with the requirements of Department of Labor
regulation 2560.503-1, as amended from time to time.
The foregoing claims procedures described in Section 2.7 and this Section 2.8
shall be administered in accordance with Section 503 of ERISA and guidance
issued thereunder. Any written notice required to be given to the claimant may,
at the option of the Administrator and in accordance with guidance issued under
Section 503 of ERISA, be provided electronically. In no event may a claim for
benefits be filed by a claimant more than 120 days after the applicable “Notice
Date,” as defined below.
In any case where benefits are paid to the claimant as a lump sum, the Notice
Date shall be the date of payment of the lump sum.




--------------------------------------------------------------------------------




In any case where the Plan (prior to the filing of a claim for benefits)
determines that an individual is not entitled to benefits (for example (without
limitation) where an individual terminates employment and the Plan determines
that he has not vested) and the Plan provides written notice to such person of
its determination, the Notice Date shall be the date of the individual's receipt
of such notice.
In any case where the Plan provides an individual with a written statement of
his account as of a specific date or the amounts credited to, or charged
against, his account within a specified period, the Notice Date with regard to
matters described in such statement shall be the date of the receipt of such
notice by such individual (or beneficiary).
In no event may any legal proceeding regarding entitlement to benefits or any
aspect of benefits under the Plan be commenced later than the earliest of (i)
two years after the applicable Notice Date; or (ii) one year after the date a
claimant receives a decision from the Administrator regarding his appeal, or
(iii) the date otherwise prescribed by applicable law.
Article V



Article VIELIGIBILITY
1.
CONDITIONS OF ELIGIBILITY

An Eligible Employee shall be eligible to participate hereunder on the date of
such Employee’s employment with the Employer.
2.
EFFECTIVE DATE OF PARTICIPATION

With respect to salary reduction elections pursuant to Section 4.2 and Employer
matching contributions pursuant to Section 4.1(b), an Eligible Employee shall
become a Participant in the Plan effective as of the later of (a) his date of
employment with the Employer and (b) the first day of the payroll period in
which his deferral election becomes effective in accordance with the rules
established pursuant to Section 4.2(j).
With respect to Employer discretionary contributions pursuant to Section 4.1(c),
an Eligible Employee shall become a Participant effective as of the date on
which such Employee satisfies the eligibility requirements of Section 3.1,
subject to any additional eligibility requirements set forth under Section
4.1(c).
If, prior to the effective date of participation, an Employee who has satisfied
the eligibility conditions set forth in Section 3.1 above and would otherwise
have become a Participant, shall go from an ineligible classification of
Employee to that of an Eligible Employee, such Employee shall enter into
participation on the date such Employee becomes an Eligible Employee or, if
later, the date the Employee would otherwise have entered the Plan had the
Employee always been an Eligible Employee.
If, prior to the effective date of participation, an Employee who has satisfied
the eligibility conditions set forth in Section 3.1 and would otherwise become a
Participant, shall go from the classification of an Eligible Employee to an
ineligible classification of Employees, such Employee shall enter into
participation on the date such Employee again becomes an Eligible Employee, or,
if later, the date the Employee would otherwise have entered into participation
had the Employee always been an Eligible Employee. However, if such Employee
incurs a 1-Year Break in Service, eligibility will be determined under the Break
in Service rules set forth in Section 3.7.
3.
DETERMINATION OF ELIGIBILITY

The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and




--------------------------------------------------------------------------------




binding upon all persons, as long as the same is made pursuant to the Plan and
the Act. Such determination shall be subject to review pursuant to Section 2.8.
4.
TERMINATION OF ELIGIBILITY

In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Former Participant shall continue to
vest in the Plan for each Year of Service completed while a non-eligible
Employee, until such time as the Participant’s Account is forfeited or
distributed pursuant to the terms of the Plan. Additionally, the Former
Participant’s interest in the Plan shall continue to share in the earnings of
the Trust Fund.
5.
OMISSION OF ELIGIBLE EMPLOYEE

If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by the Employer for the year has been made and allocated,
then the Employer shall make a subsequent contribution, if necessary after the
application of Section 4.4(c), so that the omitted Employee receives a total
amount which the Employee would have received (including both Employer
contributions and earnings thereon) had the Employee not been omitted. Such
contribution shall be made regardless of whether it is deductible in whole or in
part in any taxable year under applicable provisions of the Code.
6.
INCLUSION OF INELIGIBLE EMPLOYEE

If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such inclusion
is not made until after a contribution for the year has been made and allocated,
the Employer shall be entitled to recover the contribution made with respect to
the ineligible person provided the error is discovered within twelve (12) months
of the date on which it was made. Otherwise, the amount contributed with respect
to the ineligible person shall constitute a Forfeiture for the Plan Year in
which the discovery is made. Notwithstanding the foregoing, any Deferred
Compensation made by an ineligible person shall be distributed to the person
(along with any earnings attributable to such Deferred Compensation).
7.
REHIRED EMPLOYEES AND BREAKS IN SERVICE

(a)If any Participant becomes a Former Participant due to severance from
employment with the Employer and is re-employed by the Employer before a 1-Year
Break in Service occurs, the Former Participant shall become a Participant as of
the re-employment date.
(b)If any Participant becomes a Former Participant due to severance from
employment with the Employer and is re-employed after a 1-Year Break in Service
has occurred, Years of Service shall include Years of Service prior to the
1-Year Break in Service subject to the following rules:
(1)In the case of a Former Participant who under the Plan does not have a
nonforfeitable right to any interest in the Plan resulting from Employer
contributions (including, effective January 1, 2006, Elective Contributions),
Years of Service before a period of 1-Year Break in Service will not be taken
into account if the number of consecutive 1-Year Breaks in Service equal or
exceed the greater of (A) five (5) or (B) the aggregate number of pre-break
Years of Service. Such aggregate number of Years of Service will not include any
Years of Service disregarded under the preceding sentence by reason of prior
1-Year Breaks in Service.
(2)A Former Participant shall participate in the Plan as of the date of
re-employment.




--------------------------------------------------------------------------------




(c)After a Former Participant who has severed employment with the Employer
incurs five (5) consecutive 1-Year Breaks in Service, the Vested portion of said
Former Participant’s Account attributable to pre-break service shall not be
increased as a result of post-break service. In such case, separate accounts
will be maintained as follows:
(1)one account for nonforfeitable benefits attributable to pre-break service;
and
(2)one account representing the Participant’s Employer derived account balance
in the Plan attributable to post-break service.
(d)If any Participant becomes a Former Participant due to severance of
employment with the Employer and is re-employed by the Employer before five (5)
consecutive 1-Year Breaks in Service, and such Former Participant had received a
distribution of the entire Vested interest prior to re-employment, then the
forfeited account shall be reinstated only if the Former Participant repays the
full amount which had been distributed. Such repayment must be made before the
earlier of five (5) years after the first date on which the Participant is
subsequently re-employed by the Employer or the close of the first period of
five (5) consecutive 1-Year Breaks in Service commencing after the distribution.
If a distribution occurs for any reason other than a severance of employment,
the time for repayment may not end earlier than five (5) years after the date of
distribution. In the event the Former Participant does repay the full amount
distributed, the undistributed forfeited portion of the Participant’s Account
must be restored in full, unadjusted by any gains or losses occurring subsequent
to the Valuation Date preceding the distribution. The source for such
reinstatement may be Forfeitures occurring during the Plan Year. If such source
is insufficient, then the Employer will contribute an amount which is sufficient
to restore any such forfeited Accounts provided, however, that if a
discretionary contribution is made for such year pursuant to Section 4.1(c),
such contribution will first be applied to restore any such Accounts and the
remainder shall be allocated in accordance with Section 4.4.
Article VII

Article VIIICONTRIBUTION AND ALLOCATION
1.
FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION

For each Plan Year, the Employer shall contribute to the Plan:
(a)The amount of the total salary reduction elections of all Participants made
pursuant to Section 4.2(a), which amount shall be deemed an Employer Elective
Contribution.
(b)On behalf of a Participant who elects to defer Compensation in accordance
with Section 4.2(a) hereof, a matching contribution equal to 100% of such
Participant’s Deferred Compensation not in excess of 5% of his Compensation for
the Plan Year, which amount shall be deemed an Employer Non-Elective
Contribution. For purposes of the foregoing, the Employer shall accrue an
incremental portion of the matching contribution separately each pay period
during the Year, and shall contribute with respect to each pay period only the
amount not in excess of 5% of the Participant’s Compensation for the period.
After the end of the Plan Year, the Employer shall make a “true-up” contribution
on behalf of each Participant, equal to the excess of the matching contribution
payable for the entire Plan Year, as determined under the first sentence hereof,
over the aggregate amount of the periodic contributions previously made for the
Year.
(c)At its discretion, an amount allocated with respect to each quarter occurring
in the Plan Year for each eligible Participant who is in a non-managerial
workgroup (unless otherwise provided in Exhibit A) as set forth in Exhibit A (as
updated from time to time by the Employer) equal to 5% of the Participant’s
Compensation actually paid in such quarter




--------------------------------------------------------------------------------




(the “Retirement Plus” contribution). In addition, at its discretion, the
Employer shall contribute for each month during a Plan Year an additional amount
for each eligible Participant who is in a non-managerial workgroup (unless
otherwise provided in Exhibit A) as set forth in Exhibit A (as updated from time
to time by the Employer) equal to 3% of the Participant’s Compensation (the
“Retirement Advantage” contribution) for such month. Both the Retirement Plus
and Retirement Advantage contributions shall each be deemed an Employer
Non-Elective Contribution.
Notwithstanding any provision of the Plan to the contrary, effective as of
January 1, 2007, Employees employed by LiveTV, LLC are not eligible to receive
an allocation of any such discretionary Employer Non-Elective Contributions.
(d)Additionally, to the extent necessary, the Employer shall contribute to the
Plan the amount necessary to provide the top heavy minimum contribution. The
Employer shall further contribute to the Plan the amount required under the
“minimum gateway” rules of Regulation 1.401(a)(4)-8(b)(1)(vi) on behalf of all
or certain Non-Highly Compensated Participants (as necessary) in order to allow
the Plan to satisfy the requirements of Code Section 401(a)(4) on a
“cross-tested” basis; provided, however, that each such Non-Highly Compensated
Participant shall have an allocation rate (within the meaning of Regulation
1.401(a)(4)-8(b)(1)(vii)) that is not less than the lesser of five percent (5%)
or one-third of the allocation rate of the Highly Compensated Participant with
the highest allocation rate. The “minimum gateway” contribution described in the
preceding sentence (i) shall be made solely if and to the extent that the
Employer elects in its discretion to test on such “cross-tested” basis in a
given Plan Year, (ii) shall not be deemed accrued by any Participant prior to
the date it is actually made, and (iii) is intended to reflect the “minimum
gateway” requirement of Regulation 1.401(a)(4)-8(b)(1)(vi), and shall have no
application except as, and to the smallest extent, required by that regulation.
All contributions by the Employer shall be made in cash or in such property as
is acceptable to the Trustee.
2.
PARTICIPANT’S SALARY REDUCTION ELECTION

(a)Each Participant may elect to defer, from the Compensation otherwise payable
to him during the Plan Year but for such election, an amount not exceeding the
limits otherwise set forth in this Plan. A deferral election (or modification of
an earlier election) may not be made with respect to Compensation that is
currently available on or before the date the Participant executes such
election. For purposes of this Section, Compensation shall be determined prior
to any reductions made pursuant to Code Sections 125, 132(f)(4), 402(e)(3),
402(h)(1)(B), 403(b) or 457(b), and Employee contributions described in Code
Section 414(h)(2) that are treated as Employer contributions.
The amount by which Compensation is reduced shall be that Participant’s Deferred
Compensation and be treated as an Employer Elective Contribution and allocated
to that Participant’s Elective Account.
All employees who are eligible to make elective deferrals under this Plan and
who have or will have attained age 50 before the close of the Plan Year shall be
eligible to make catch-up contributions in accordance with and subject to the
limitations of Code Section 414(v). Such catch-up contributions shall not be
taken into account for purposes of the provisions of this Plan implementing the
required limitations of Code Sections 402(g) and 415. The Plan shall not be
treated as failing to satisfy its provisions




--------------------------------------------------------------------------------




implementing the requirements of Code Sections 401(k)(3), 401(k)(11),
401(k)(12), 410(b) or 416, as applicable, by reason of the making of such
catch-up contributions.
Each Participant may execute a separate Profit Sharing Deferral election on a
form prescribed by the Plan Administrator pursuant to which such Participant may
elect to defer the entire amount of any Profit Sharing Amount received on and
after the effective date of the election through payroll reduction.
(b)The balance in each Participant’s Elective Account shall be fully Vested at
all times and, except as otherwise provided herein, shall not be subject to
Forfeiture for any reason.
(c)Notwithstanding anything in the Plan to the contrary, amounts held in the
Participant’s Elective Account may not be distributable (including any offset of
loans) earlier than:
(1)a Participant’s severance from employment, Total and Permanent Disability, or
death;
(2)a Participant’s attainment of age 59;
(3)the termination of the Plan without the existence at the time of Plan
termination of another defined contribution plan or the establishment of a
successor defined contribution plan by the Employer or an Affiliated Employer
within the period ending twelve months after distribution of all assets from the
Plan maintained by the Employer. For this purpose, a defined contribution plan
does not include an employee stock ownership plan (as defined in Code Section
4975(e)(7) or 409), a simplified employee pension plan (as defined in Code
Section 408(k)), or a simple individual retirement account plan (as defined in
Code Section 408(p));
(4)the date of disposition by the Employer to an entity that is not an
Affiliated Employer of substantially all of the assets (within the meaning of
Code Section 409(d)(2)) used in a trade or business of such corporation if such
corporation continues to maintain this Plan after the disposition with respect
to a Participant who continues employment with the corporation acquiring such
assets;
(5)the date of disposition by the Employer or an Affiliated Employer who
maintains the Plan of its interest in a subsidiary (within the meaning of Code
Section 409(d)(3)) to an entity which is not an Affiliated Employer but only
with respect to a Participant who continues employment with such subsidiary; or
(6)the proven financial hardship of a Participant, subject to the limitations of
Section 6.11.
(d)For each Plan Year, a Participant’s Deferred Compensation made under this
Plan and all other plans, contracts or arrangements of the Employer maintaining
this Plan shall not exceed, during any taxable year of the Participant, the
limitation imposed by Code Section 402(g), as in effect at the beginning of such
taxable year, except to the extent permitted under Section 4.2(a) and Code
Section 414(v). If such dollar limitation is exceeded, a Participant will be
deemed to have notified the Administrator of such excess amount, which shall be
distributed in a manner consistent with Section 4.2(f). The foregoing dollar
limitations shall be adjusted annually pursuant to the method provided in the
Code and Regulations.
(e)In the event a Participant has received a hardship distribution from the
Participant’s Elective Account pursuant to Section 6.11(b) or pursuant to
Regulation 1.401(k)-1(d)(2)(iv)(B) from any other plan maintained by the
Employer, then such Participant shall not be permitted to elect to have Deferred
Compensation contributed to the Plan for a




--------------------------------------------------------------------------------




period of twelve (12) months following the receipt of the distribution.
Furthermore, the dollar limitation under Code Section 402(g) shall be reduced,
with respect to the Participant’s taxable year following the taxable year in
which the hardship distribution was made, by the amount of such Participant’s
Deferred Compensation, if any, pursuant to this Plan (and any other plan
maintained by the Employer) for the taxable year of the hardship distribution.
(f)If a Participant’s Deferred Compensation under this Plan together with any
elective deferrals (as defined in Regulation 1.402(g)-1(b)) under another
qualified cash or deferred arrangement (as described in Code Section 401(k)), a
simplified employee pension (as described in Code Section 408(k)(6)), a simple
individual retirement account plan (as described in Code Section 408(p)), a
salary reduction arrangement (within the meaning of Code Section 3121(a)(5)(D)),
a deferred compensation plan under Code Section 457(b), or a trust described in
Code Section 501(c)(18) cumulatively exceed the limitation imposed by Code
Section 402(g) (as adjusted annually in accordance with the method provided in
Code Section 415(d) pursuant to Regulations) for such Participant’s taxable
year, the Participant may, not later than March 1 following the close of the
Participant’s taxable year, notify the Administrator in writing of such excess
and request that the Participant’s Deferred Compensation under this Plan be
reduced by an amount specified by the Participant. In such event, the
Administrator may direct the Trustee to distribute such excess amount (and any
Income allocable to such excess amount) to the Participant not later than the
first April 15th following the close of the Participant’s taxable year. Any
distribution of less than the entire amount of Excess Deferred Compensation and
Income shall be treated as a pro rata distribution of Excess Deferred
Compensation and Income. The amount distributed shall not exceed the
Participant’s Deferred Compensation under the Plan for the taxable year (and any
Income allocable to such excess amount). Any distribution on or before the last
day of the Participant’s taxable year must satisfy each of the following
conditions:
(1)the distribution must be made after the date on which the Plan received the
Excess Deferred Compensation;
(2)the Participant shall designate the distribution as Excess Deferred
Compensation; and
(3)the Plan must designate the distribution as a distribution of Excess Deferred
Compensation.
Any distribution made pursuant to this Section 4.2(f) shall be made first from
unmatched Deferred Compensation and, thereafter, from Deferred Compensation
which is matched. Matching contributions which relate to such Deferred
Compensation shall be forfeited.
To the extent a Participant who is to receive a distribution pursuant to this
Section 4.2(f) made both non-Roth Elective Deferrals and Roth 401(k)
Contributions to the Plan for the relevant Plan Year, such distribution, whether
of unmatched contributions or matched contributions, shall be distributed from
the Participant’s non-Roth Elective Account and Roth 401(k) Contribution Account
on a pro-rata basis, respectively.
(g)Notwithstanding Section 4.2(f) above, a Participant’s Excess Deferred
Compensation shall be reduced, but not below zero, by any distribution of Excess
Contributions pursuant to Section 4.6(a) for the Plan Year beginning with or
within the taxable year of the Participant.




--------------------------------------------------------------------------------




(h)At Normal Retirement Date, or such other date when the Participant shall be
entitled to receive benefits, the fair market value of the Participant’s
Elective Account shall be used to provide additional benefits to the Participant
or the Participant’s Beneficiary.
(i)Employer Elective Contributions made pursuant to this Section may be
segregated into a separate account for each Participant in a federally insured
savings account, certificate of deposit in a bank or savings and loan
association, money market certificate, or other short-term debt security
acceptable to the Trustee until such time as the allocations pursuant to Section
4.4 have been made.
(j)The Employer and the Administrator shall implement the salary reduction
elections provided for herein in accordance with the following:
(1)An Eligible Employee may make an initial salary deferral election within a
reasonable time, not to exceed thirty (30) days, after first becoming eligible
to participate in the Plan pursuant to Section 3.2. If the Eligible Employee
fails to make an initial salary deferral election within such time, then such
Eligible Employee may thereafter make an election in accordance with the rules
governing modifications. Such election shall constitute a binding salary
reduction agreement between such Employee and the Employer and shall be filed
with the Administrator. Such election shall initially be effective beginning
with the pay period during which or next following the acceptance of the salary
reduction agreement by the Administrator, or as otherwise specified in rules
established by the Administrator hereunder. The election shall not have
retroactive effect, and shall remain in force until modified or revoked.
(2)A Participant may modify a prior election at any time during the Plan Year
and concurrently make a new election by filing such new election with the
Administrator. A modification shall not have retroactive effect, and shall
remain in force until further modified or revoked.
(3)A Participant may elect to prospectively revoke his salary reduction
agreement in its entirety at any time during the Plan Year by providing the
Administrator with such advance notice as may be acceptable to the
Administrator. Such revocation shall become effective in accordance with the
rules established by the Administrator hereunder. Furthermore, the termination
of the Participant’s employment or the cessation of his participation for any
other reason shall be deemed to revoke any salary reduction agreement then in
effect, effective immediately following the close of the pay period within which
such termination or cessation occurs.
(4)The Administrator shall have authority to establish reasonable procedures
governing the making of elections hereunder. These procedures shall determine
the payroll period with respect to which elections shall become effective, with
the aim of giving effect to elections promptly and without undue delay after
being made and accepted, while at the same time taking into account the
reasonable requirements of the Employer’s payroll, plan recordkeeping and other
information systems.
3.
TIME OF PAYMENT OF EMPLOYER CONTRIBUTION

The Employer shall make all contribution to the Plan within the applicable time
limits prescribed by law. Subject to the preceding requirement and any other
provision set forth in this Plan, the Employer may make its contributions to the
Plan for a particular Plan Year at such time or times as the Employer, in its
sole discretion, may determine.




--------------------------------------------------------------------------------




4.
ALLOCATION OF CONTRIBUTION AND EARNINGS

(a)The Administrator shall establish and maintain an account in the name of each
Participant to which the Administrator shall credit as of each Anniversary Date,
or other Valuation Date, all amounts allocated to each such Participant as set
forth herein.
(b)The Employer shall provide the Administrator with all information required by
the Administrator to make a proper allocation of the Employer contributions for
each Plan Year. Within a reasonable period of time after the date of receipt by
the Administrator of such information, the Administrator shall allocate such
contribution as follows:
(1)With respect to the Employer Elective Contribution made pursuant to Section
4.1(a), to each Participant’s Elective Account in an amount equal to each such
Participant’s Deferred Compensation for the year.
(2)With respect to the Employer Non-Elective Contribution (“matching
contribution”) made pursuant to Section 4.1(b), to each Participant’s Account in
accordance with Section 4.1(b).
Any Participant actively employed at any time during the Plan Year shall be
eligible to share in the matching contribution for the Plan Year.
(3)With respect to the Employer Non-Elective Contribution (“discretionary
contribution”) made pursuant to Section 4.1(c), in the amounts described in such
Section 4.1(c).
Only Participants who are actively employed on the last day of the applicable
quarter shall be eligible to share in the Retirement Plus contribution described
in Section 4.1(c) attributable to that quarter. An Employee who is on an
approved leave of absence as of the last day of the applicable quarter,
including an unpaid leave of absence, shall be deemed to be actively employed
for purposes of the foregoing requirement unless the Employer has determined
that such Employee is not reasonably expected to return to employment at the
expiration of such leave.
Notwithstanding anything herein to the contrary, except as otherwise provided in
an applicable Exhibit, the “discretionary contribution” shall not be made to any
participant whose job classification is a “manager” or above on the last day of
the period for which such contribution is made.
(c)On or before each Anniversary Date any amounts which became Forfeitures since
the last Anniversary Date may be made available to reinstate previously
forfeited account balances of Former Participants, if any, in accordance with
Section 3.7(d), be used to satisfy any contribution that may be required
pursuant to Sections 3.5 and 6.9, or be used to pay any administrative expenses
of the Plan. The remaining Forfeitures, if any, shall be used to reduce the
Employer’s contributions hereunder.
(d)For any Top Heavy Plan Year, Employees not otherwise eligible to share in the
allocation of contributions as provided above, shall receive the minimum
allocation provided for in Section 4.4(g) if eligible pursuant to the provisions
of Section 4.4(i).
(e)Notwithstanding the first sentence of the second paragraph of Section
4.4(b)(3) above, however, (1) a Participant who is no longer actively employed
on the last day of the applicable quarter on account of death or Total and
Permanent Disability during the applicable quarter shall be entitled to share in
the Retirement Plus contribution described in Section 4.1(c) for the applicable
quarter; provided he had Compensation from the Employer in such quarter and (2)
a Participant who is no longer actively employed on the last day of the
applicable quarter on account of his retirement during the applicable quarter




--------------------------------------------------------------------------------




at or after Normal Retirement Age shall be entitled to share in the Retirement
Plus contribution described in Section 4.1(c); provided he had Compensation from
the Employer in such quarter.
(f)As of each Valuation Date, before the current valuation period allocation of
Employer contributions, any earnings or losses (net appreciation or net
depreciation) of the Trust Fund shall be allocated in the same proportion that
each Participant’s and Former Participant’s nonsegregated accounts bear to the
total of all Participants’ and Former Participants’ nonsegregated accounts as of
such date. Earnings or losses with respect to a Participant’s Directed Account
shall be allocated in accordance with Section 4.12.
Participants’ transfers from other qualified plans deposited in the general
Trust Fund shall share in any earnings and losses (net appreciation or
depreciation) of the Trust Fund in the same manner provided above. Each
segregated account maintained on behalf of a Participant shall be credited or
charged with its separate earnings and losses.
(g)Minimum Allocations Required for Top Heavy Plan Years: Notwithstanding the
foregoing, for any Top Heavy Plan Year, the sum of the Employer contributions
allocated to the Participant’s Combined Account of each Employee shall be equal
to at least three percent (3%) of such Employee’s “415 Compensation” (reduced by
contributions and forfeitures, if any, allocated to each Employee in any defined
contribution plan included with this Plan in a Required Aggregation Group).
However, if (1) the sum of the Employer contributions allocated to the
Participant’s Combined Account of each Key Employee for such Top Heavy Plan Year
is less than three percent (3%) of each Key Employee’s “415 Compensation” and
(2) this Plan is not required to be included in an Aggregation Group to enable a
defined benefit plan to meet the requirements of Code Section 401(a)(4) or 410,
the sum of the Employer contributions allocated to the Participant’s Combined
Account of each Employee shall be equal to the largest percentage allocated to
the Participant’s Combined Account of any Key Employee. Employer matching
contributions shall be taken into account for purposes of satisfying the minimum
contribution requirements of Code Section 416(c)(2) and of this Section 4.4(g).
The preceding sentence shall apply with respect to matching contributions under
the Plan or, if the Plan provides that the minimum contribution requirement
shall be met in another plan, such other plan. Employer matching contributions
that are used to satisfy the minimum contribution requirements shall be treated
as matching contributions for purposes of the actual contribution percentage
test and other requirements of Code Section 401(m). However, in determining
whether a Non-Key Employee has received the required minimum allocation, such
Non-Key Employee’s Deferred Compensation needed to satisfy the “Actual
Contribution Percentage” tests pursuant to Section 4.7(a), if any, shall not be
taken into account.
No such minimum allocation shall be required in this Plan for any Employee who
participates in another defined contribution plan subject to Code Section 412
included with this Plan in a Required Aggregation Group.
(h)For purposes of the minimum allocations set forth above, the percentage
allocated to the Participant’s Combined Account of any Key Employee shall be
equal to the ratio of the sum of the Employer contributions allocated on behalf
of such Key Employee divided by the “415 Compensation” for such Key Employee.
(i)For any Top Heavy Plan Year, the minimum allocations set forth above shall be
allocated to the Participant’s Combined Account of all Employees who are
Participants and who are employed by the Employer on the last day of the Plan
Year, including Employees who have (1) failed to complete a Year of Service; and
(2) declined to make




--------------------------------------------------------------------------------




mandatory contributions (if required) or, in the case of a cash or deferred
arrangement, elective contributions to the Plan.
(j)For the purposes of this Section, “415 Compensation” in excess of $200,000
(or such other amount provided in the Code) shall be disregarded. Such amount
shall be adjusted for increases in the cost of living in accordance with Code
Section 401(a)(17)(B), except that the dollar increase in effect on January 1 of
any calendar year shall be effective for the Plan Year beginning with or within
such calendar year. If “415 Compensation” for any prior determination period is
taken into account in determining a Participant’s minimum benefit for the
current Plan Year, the “415 Compensation” for such determination period is
subject to the applicable annual “415 Compensation” limit in effect for that
prior period. For any short Plan Year the “415 Compensation” limit shall be an
amount equal to the “415 Compensation” limit for the calendar year in which the
Plan Year begins multiplied by the ratio obtained by dividing the number of full
months in the short Plan Year by twelve (12).
(k)Notwithstanding anything herein to the contrary, Participants who terminated
employment for any reason during the Plan Year shall share in the salary
reduction contributions made by the Employer for the year of termination without
regard to the Hours of Service credited.
(l)Notwithstanding anything in this Section to the contrary, all information
necessary to properly reflect a given transaction may not be available until
after the date specified herein for processing such transaction, in which case
the transaction will be reflected when such information is received and
processed. Subject to express limits that may be imposed under the Code, the
processing of any contribution, distribution or other transaction may be delayed
for any legitimate business reason (including, but not limited to, failure of
systems or computer programs, failure of the means of the transmission of data,
force majeure, the failure of a service provider to timely receive values or
prices, and the correction for errors or omissions or the errors or omissions of
any service provider). The processing date of a transaction will be binding for
all purposes of the Plan.
(m)Notwithstanding anything to the contrary, if this is a Plan that would
otherwise fail to meet the requirements of Code Section 410(b)(1) and the
Regulations thereunder because Employer contributions would not be allocated to
a sufficient number or percentage of Participants for a Plan Year, then the
following rules shall apply:
(1)The group of Participants eligible to share in the Employer’s contribution
for the Plan Year shall be expanded to include the minimum number of
Participants who would not otherwise be eligible as are necessary to satisfy the
applicable test specified above. The specific Participants who shall become
eligible under the terms of this paragraph shall be those who have not separated
from service prior to the last day of the Plan Year and have completed the
greatest number of Hours of Service in the Plan Year.
(2)If after application of paragraph (1) above, the applicable test is still not
satisfied, then the group of Participants eligible to share in the Employer’s
contribution for the Plan Year shall be further expanded to include the minimum
number of Participants who have separated from service prior to the last day of
the Plan Year as are necessary to satisfy the applicable test. The specific
Participants who shall become eligible to share shall be those Participants who
have completed the greatest number of Hours of Service in the Plan Year before
terminating employment.
(3)Nothing in this Section shall permit the reduction of a Participant’s accrued
benefit. Therefore any amounts that have previously been allocated to
Participants




--------------------------------------------------------------------------------




may not be reallocated to satisfy these requirements. In such event, the
Employer shall make an additional contribution equal to the amount such affected
Participants would have received had they been included in the allocations, even
if it exceeds the amount which would be deductible under Code Section 404. Any
adjustment to the allocations pursuant to this paragraph shall be considered a
retroactive amendment adopted by the last day of the Plan Year.
5.
ACTUAL DEFERRAL PERCENTAGE TESTS

(a)Maximum Annual Allocation: The annual allocation derived from Employer
Elective Contributions to a Highly Compensated Participant’s Elective Account
shall satisfy one of the following tests:
(1)The “Actual Deferral Percentage” for the Highly Compensated Participant group
shall not be more than the “Actual Deferral Percentage” of the Non-Highly
Compensated Participant group multiplied by 1.25, or
(2)The excess of the “Actual Deferral Percentage” for the Highly Compensated
Participant group over the “Actual Deferral Percentage” for the Non-Highly
Compensated Participant group shall not be more than two percentage points.
Additionally, the “Actual Deferral Percentage” for the Highly Compensated
Participant group shall not exceed the “Actual Deferral Percentage” for the
Non-Highly Compensated Participant group multiplied by 2. The provisions of Code
Section 401(k)(3) and the applicable regulations under Regulation 1.401(k) are
incorporated herein by reference.
(b)For the purposes of this Section “Actual Deferral Percentage” means, with
respect to the Highly Compensated Participant group and Non-Highly Compensated
Participant group for a Plan Year, the average of the ratios, calculated
separately for each Participant in such group, of the amount of Employer
Elective Contributions allocated to each Participant’s Elective Account for such
Plan Year, to such Participant’s “414(s) Compensation” for such Plan Year. The
actual deferral ratio for each Participant and the “Actual Deferral Percentage”
for each group shall be calculated to the nearest one-hundredth of one percent.
Employer Elective Contributions allocated to each Non-Highly Compensated
Participant’s Elective Account shall be reduced by Excess Deferred Compensation
to the extent such excess amounts are made under this Plan or any other plan
maintained by the Employer.
(c)For the purposes of Sections 4.5(a) and 4.6, a Highly Compensated Participant
and a Non-Highly Compensated Participant shall include any Employee eligible to
make a deferral election pursuant to Section 4.2, whether or not such deferral
election was made or suspended pursuant to Section 4.2.
(d)In the event this Plan satisfies the requirements of Code Sections 401(a)(4),
401(k), or 410(b) only if aggregated with one or more other plans, or if one or
more other plans satisfy the requirements of such sections of the Code only if
aggregated with this Plan, then this Section shall be applied by determining the
ADP of Employees as if all such plans were a single plan. Plans may be
aggregated in order to satisfy Code Section 401(k) only if they have the same
Plan Year and use the same ADP testing method.
(e)The ADP for any Participant who is a Highly Compensated Employee for the Plan
Year and who is eligible to have Elective Contributions (and Qualified
Nonelective Contributions or Qualified Matching Contributions, or both, if
treated as Elective Contributions for purposes of the ADP test) allocated to
such Participant’s accounts under two (2) or more arrangements described in Code
Section 401(k), that are maintained by the Employer, shall be determined as if
such Elective Contributions (and, if applicable, such Qualified Nonelective
Contributions or Qualified Matching Contributions,




--------------------------------------------------------------------------------




or both) were made under a single arrangement for purposes of determining such
Highly Compensated Employee’s actual deferral ratio. If a Highly Compensated
Employee participates in two or more arrangements described in Code Section
401(k) of the Employer that have different plan years, all Elective
Contributions made during the Plan Year under all such arrangements shall be
aggregated. For Plan Years beginning before 2006, if the plans have different
Plan Years, then all such arrangements ending with or within the same calendar
year shall be treated as a single arrangement. Notwithstanding the foregoing,
certain plans shall be treated as separate if mandatorily disaggregated under
Regulations under Code Section 401(k).
(f)Notwithstanding anything in this Section to the contrary, the provisions of
this Section and Section 4.6 may be applied separately (or will be applied
separately to the extent required by Regulations) to each “plan” within the
meaning of Regulation Section 1.401(k)-6. Furthermore, the provisions of Code
Section 401(k)(3)(F) may be used to exclude from consideration all Non-Highly
Compensated employees who have not satisfied the minimum age and service
requirements of Code Section 410(a)(1)(A). For purposes of applying this
provision, the Administrator may use any effective date of participation that is
permitted under Code Section 410(b) provided such date is applied on a
consistent and uniform basis to all Participants.
6.
ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS

In the event (or if it is anticipated) that the initial allocations of the
Employer Elective Contributions made pursuant to Section 4.4 do (or might) not
satisfy one of the tests set forth in Section 4.5(a), the Administrator shall
adjust Excess Contributions pursuant to the options set forth below:
(a)On or before the fifteenth day of the third month following the end of each
Plan Year, but in no event later than the close of the following Plan Year, the
Highly Compensated Participant having the largest dollar amount of Elective
Contributions shall have a portion of such Participant’s Elective Contributions
distributed until the total amount of Excess Contributions has been distributed,
or until the amount of such Participant’s Elective Contributions equals the
Elective Contributions of the Highly Compensated Participant having the second
largest dollar amount of Elective Contributions. This process shall continue
until the total amount of Excess Contributions has been distributed. In
determining the amount of Excess Contributions to be distributed with respect to
an affected Highly Compensated Participant as determined herein, such amount
shall be reduced pursuant to Section 4.2(f) by any Excess Deferred Compensation
previously distributed to such affected Highly Compensated Participant for such
Participant’s taxable year ending with or within such Plan Year. However, any
Highly Compensated Participant who is eligible to make Catch-Up Contributions
pursuant to Section 4.2(a) shall have any amount that would have otherwise been
distributed pursuant to this Section recharacterized as a Catch-Up Contribution
(up to the maximum catch-up dollar limitation).
(1)With respect to the distribution of Excess Contributions pursuant to (a)
above, such distribution:
(i)may be postponed but not later than the close of the Plan Year following the
Plan Year to which they are allocable;
(ii)shall be adjusted for Income; and
(iii)shall be designated by the Employer as a distribution of Excess
Contributions (and Income).
(2)Any distribution of less than the entire amount of Excess Contributions shall
be treated as a pro rata distribution of Excess Contributions and Income. To the




--------------------------------------------------------------------------------




extent a Participant who is to receive a distribution of Excess Contributions
made both non-Roth Elective Deferrals and Roth 401(k) Contributions to the Plan
for the relevant Plan Year, such distribution shall be distributed from the
Participant’s non-Roth Elective Account and Roth 401(k) Contribution Account on
a pro-rata basis.
(3)Matching contributions which relate to Excess Contributions shall be
forfeited unless the related matching contribution is distributed as an Excess
Aggregate Contribution pursuant to Section 4.8.
(b)Notwithstanding the above, within twelve (12) months after the end of the
Plan Year, the Employer may make a special Qualified Non-Elective Contribution
in accordance with one of the following provisions which contribution shall be
allocated to the Participant’s Elective Account of each Non-Highly Compensated
Participant eligible to share in the allocation in accordance with such
provision. The Employer shall provide the Administrator with written
notification of the amount of the contribution being made and for which
provision it is being made pursuant to:
(1)A Qualified Non-Elective Contribution may be made on behalf of Non-Highly
Compensated Participants in an amount sufficient to satisfy (or to prevent an
anticipated failure of) one of the tests set forth in Section 4.5(a). Such
contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant’s 414(s) Compensated for the year bears to the total
414(s) Compensation of all Non-Highly Compensated Participants for such year.
(2)A Qualified Non-Elective Contribution may be made on behalf of Non-Highly
Compensated Participants in an amount sufficient to satisfy (or to prevent an
anticipated failure of) one of the tests set forth in Section 4.5(a). Such
contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant electing salary reductions pursuant to Section 4.2 in
the same proportion that each such Non-Highly Compensated Participant’s Deferred
Compensation for the year bears to the total Deferred Compensation of all such
Non-Highly Compensated Participants for such year.
(3)A Qualified Non-Elective Contribution may be made on behalf of Non-Highly
Compensated Participants in an amount sufficient to satisfy (or to prevent an
anticipated failure of) one of the tests set forth in Section 4.5(a). Such
contribution shall be allocated in equal amounts (per capita).
(4)A Qualified Non-Elective Contribution may be made on behalf of Non-Highly
Compensated Participants electing salary reductions pursuant to Section 4.2 in
an amount sufficient to satisfy (or to prevent an anticipated failure of) one of
the tests set forth in Section 4.5(a). Such contribution shall be allocated for
the year to each Non-Highly Compensated Participant electing salary reductions
pursuant to Section 4.2 in equal amounts (per capita).
(5)A Qualified Non-Elective Contribution may be made on behalf of Non-Highly
Compensated Participants in an amount sufficient to satisfy (or to prevent an
anticipated failure of) one of the tests set forth in Section 4.5(a). Such
contribution shall be allocated to the Non-Highly Compensated Participant having
the lowest 414(s) Compensation, until one of the tests set forth in Section
4.5(a) is satisfied (or is anticipated to be satisfied), or, effective for Plan
Years beginning January 1, 2006, until such Non-Highly Compensated Participant
has received the lesser of the maximum “annual addition” pursuant to Section
4.9. or the maximum that may be taken into account in the tests set forth in
Section 4.5(a) under Regulation Section 1.401(k)-2(a)(6).




--------------------------------------------------------------------------------




Notwithstanding the above, at the Employer’s discretion, Non-Highly Compensated
Participants who are not employed at the end of the Plan Year shall not be
eligible to receive a special Qualified Non-Elective Contribution and shall be
disregarded.
(c)If during a Plan Year, it is projected that the aggregate amount of Elective
Contributions to be allocated to all Highly Compensated Participants under this
Plan would cause the Plan to fail the tests set forth in Section 4.5(a), then
the Administrator may automatically reduce the deferral amount of affected
Highly Compensated Participants, beginning with the Highly Compensated
Participant who has the highest deferral ratio until it is anticipated the Plan
will pass the tests or until the actual deferral ratio equals the actual
deferral ratio of the Highly Compensated Participant having the next highest
actual deferral ratio. This process may continue until it is anticipated that
the Plan will satisfy one of the tests set forth in Section 4.5(a).
Alternatively, the Employer may specify a maximum percentage of Compensation
that may be deferred.
7.
ACTUAL CONTRIBUTION PERCENTAGE TESTS

(a)The “Actual Contribution Percentage” for the Highly Compensated Participant
group shall not exceed the greater of:
(1)125 percent of such percentage for the Non-Highly Compensated Participant
group; or
(2)the lesser of 200 percent of such percentage for the Non-Highly Compensated
Participant group, or such percentage for the Non-Highly Compensated Participant
group plus 2 percentage points. The provisions of Code Section 401(m) and the
applicable regulations under Regulations 1.401(m) are incorporated herein by
reference.
(b)For the purposes of this Section and Section 4.8, “Actual Contribution
Percentage” for a Plan Year means, with respect to the Highly Compensated
Participant group and Non-Highly Compensated Participant group, the average of
the ratios (calculated separately for each Participant in each group and rounded
to the nearest one-hundredth of one percent) of:
(1)the sum of Employer matching contributions made pursuant to Section 4.1(b) on
behalf of each such Participant for such Plan Year; to
(2)the Participant’s “414(s) Compensation” for such Plan Year.
(c)For purposes of determining the “Actual Contribution Percentage,” only
Employer matching contributions contributed to the Plan prior to the end of the
succeeding Plan Year shall be considered. In addition, the Administrator may
elect to take into account, with respect to Employees eligible to have Employer
matching contributions pursuant to Section 4.1(b) allocated to their accounts,
elective deferrals (as defined in Regulation 1.402(g)-1(b)) and qualified
nonelective contributions (as defined in Code Section 401(m)(4)(C)) contributed
to any plan maintained by the Employer. Such elective deferrals and qualified
nonelective contributions shall be treated as Employer matching contributions
subject to Regulation 1.401(m)-1(b)(5) which is incorporated herein by
reference. However, the Plan Year must be the same as the plan year of the plan
to which the elective deferrals and the qualified nonelective contributions are
made.
(d)In the event that this Plan satisfies the requirements of Code Sections
401(a)(4), 401(m), or 410(b) only if aggregated with one or more other plans, or
if one or more other plans satisfy the requirements of such sections of the Code
only if aggregated with this Plan, then this Section shall be applied by
determining the ACP of Employees as if all such plans were a single plan. Plans
may be aggregated in order to satisfy Code Section 401(m) only if they have the
same Plan Year and use the same ACP testing method.




--------------------------------------------------------------------------------




Notwithstanding the above, an employee stock ownership plan described in Code
Section 4975(e)(7) or 409 may not be aggregated with this Plan for purposes of
determining whether the employee stock ownership plan or this Plan satisfies
this Section and Code Sections 401(a)(4), 410(b) and 401(m).
(e)For the purposes of this Section, if a Highly Compensated Participant is a
Participant under two (2) or more plans (other than an employee stock ownership
plan as defined in Code Section 4975(e)(7)) which are maintained by the Employer
or an Affiliated Employer to which “matching contributions,” nondeductible
voluntary Employee contributions, or both, are made, all such contributions on
behalf of such Highly Compensated Participant shall be aggregated for purposes
of determining such Highly Compensated Participant’s actual contribution ratio.
However, if the plans have different plan years, then for purposes of Plan Years
beginning prior to January 1, 2006, this paragraph shall be applied by treating
all plans ending with or within the same calendar year as a single plan.
Notwithstanding the foregoing, certain plans shall be treated as separate if
mandatorily disaggregated under Regulations under Code Section 401(m).
(f)For purposes of Sections 4.7(a) and 4.8, a Highly Compensated Participant and
Non-Highly Compensated Participant shall include any Employee eligible to have
Employer matching contributions (whether or not a deferral election was made or
suspended) allocated to the Participant’s account for the Plan Year.
(g)Notwithstanding anything in this Section to the contrary, the provisions of
this Section and Section 4.8 may be applied separately (or will be applied
separately to the extent required by Regulations) to each plan within the
meaning of Regulation 1.401(m)-5. The provisions of Code Section 401(m)(5)(C)
may be used to exclude from consideration all Nonhighly Compensated Employees
who have not satisfied the minimum age and service requirements of Code Section
410(a)(1)(A).
8.
ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS

(a)In the event (or if it is anticipated) that the “Actual Contribution
Percentage” for the Highly Compensated Participant group exceeds (or might
exceed) the “Actual Contribution Percentage” for the Non-Highly Compensated
Participant group pursuant to Section 4.7(a), the Administrator (on or before
the fifteenth day of the third month following the end of the Plan Year, but in
no event later than the close of the following Plan Year) shall direct the
Trustee to distribute to the Highly Compensated Participant having the largest
dollar amount of contributions determined pursuant to Section 4.7(b)(1), the
Vested portion of such contributions (and Income allocable to such
contributions) and, if forfeitable, forfeit such non-Vested contributions
attributable to Employer matching contributions (and Income allocable to such
forfeitures) until the total amount of Excess Aggregate Contributions has been
distributed, or until the Participant’s remaining amount equals the amount of
contributions determined pursuant to Section 4.7(b)(1) of the Highly Compensated
Participant having the second largest dollar amount of contributions. This
process shall continue until the total amount of Excess Aggregate Contributions
has been distributed.
If the correction of Excess Aggregate Contributions attributable to Employer
matching contributions is not in proportion to the Vested and non-Vested portion
of such contributions, then the Vested portion of the Participant’s Account
attributable to Employer matching contributions after the correction shall be
subject to Section 6.5(g).
(b)Any distribution and/or forfeiture of less than the entire amount of Excess
Aggregate Contributions (and Income) shall be treated as a pro rata distribution
and/or




--------------------------------------------------------------------------------




forfeiture of Excess Aggregate Contributions and Income. Distribution of Excess
Aggregate Contributions shall be designated by the Employer as a distribution of
Excess Aggregate Contributions (and Income). Forfeitures of Excess Aggregate
Contributions shall be treated in accordance with Section 4.4.
(c)Excess Aggregate Contributions, including forfeited matching contributions,
shall be treated as Employer contributions for purposes of Code Sections 404 and
415 even if distributed from the Plan.
Forfeited matching contributions that are reallocated to Participants’ Accounts
for the Plan Year in which the forfeiture occurs shall be treated as an “annual
addition” pursuant to Section 4.9(b) for the Participants to whose Accounts they
are reallocated and for the Participants from whose Accounts they are forfeited.
(d)The determination of the amount of Excess Aggregate Contributions with
respect to any Plan Year shall be made after first determining the Excess
Contributions, if any, to be treated as after-tax voluntary Employee
contributions due to recharacterization for the plan year of any other qualified
cash or deferred arrangement (as defined in Code Section 401(k)) maintained by
the Employer that ends with or within the Plan Year or which are treated as
after-tax voluntary Employee contributions due to recharacterization pursuant to
Section 4.6(a).
(e)If during a Plan Year the projected aggregate amount of Employer matching
contributions to be allocated to all Highly Compensated Participants under this
Plan would, by virtue of the tests set forth in Section 4.7(a), cause the Plan
to fail such tests, then the Administrator may automatically reduce
proportionately or in the order provided in Section 4.8(a) each affected Highly
Compensated Participant’s projected share of such contributions by an amount
necessary to satisfy one of the tests set forth in Section 4.7(a).
(f)Notwithstanding the above, within twelve (12) months after the end of the
Plan Year, the Employer may make a Qualified Non-Elective Contribution in
accordance with one of the following provisions which contribution shall be
allocated to the Participant’s Account of each Non-Highly Compensated eligible
to share in the allocation in accordance with such provision. The Employer shall
provide the Administrator with written notification of the amount of the
contribution being made and for which provision it is being made pursuant to:
(1)A Qualified Non-Elective Contribution may be made on behalf of Non-Highly
Compensated Participants in an amount sufficient to satisfy (or to prevent an
anticipated failure of) one of the tests set forth in Section 4.7. Such
contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant’s 414(s) Compensation for the year (or prior year if the
prior year testing method is being used) bears to the total 414(s) Compensation
of all Non-Highly Compensated Participants for such year.
(2)A Qualified Non-Elective Contribution may be made on behalf of Non-Highly
Compensated Participants in an amount sufficient to satisfy (or to prevent an
anticipated failure of) one of the tests set forth in Section 4.7. Such
contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant electing salary reductions pursuant to Section 4.2 in
the same proportion that each such Non-Highly Compensated Participant’s Deferred
Compensation for the year (or at the end of the prior Plan Year if the prior
year testing method is being used) bears to the total Deferred Compensation of
all such Non-Highly Compensated Participants for such year.




--------------------------------------------------------------------------------




(3)A Qualified Non-Elective Contribution may be made on behalf of Non-Highly
Compensated Participants in an amount sufficient to satisfy (or to prevent an
anticipated failure of) one of the tests set forth in Section 4.7. Such
contribution shall be allocated in equal amounts (per capita).
(4)A Qualified Non-Elective Contribution may be made on behalf of Non-Highly
Compensated Participants electing salary reductions pursuant to Section 4.2 in
an amount sufficient to satisfy (or to prevent an anticipated failure of) one of
the tests set forth in Section 4.5(a). Such contribution shall be allocated for
the year (or at the end of the prior Plan Year if the prior year testing method
is used) to each Non-Highly Compensated Participant electing salary reductions
pursuant to Section 4.2 in equal amounts (per capita).
(5)A Qualified Non-Elective Contribution may be made on behalf of Non-Highly
Compensated Participants in an amount sufficient to satisfy (or to prevent an
anticipated failure of) one of the tests set forth in Section 4.7. Such
contribution shall be allocated to the Non-Highly Compensated Participant having
the lowest 414(s) Compensation, until one of the tests set forth in Section 4.7
is satisfied (or is anticipated to be satisfied), effective for Plan Years
beginning January 1, 2006, until such Non-Highly Compensated Participant has
received the lesser of the maximum “annual addition” pursuant to Section 4.9. or
the maximum that may be taken into account in the tests set forth in Section
4.5(a) under Regulation Section 1.401(m)-2(a)(6).
Notwithstanding the above, at the Employer’s discretion, Non-Highly Compensated
Participants who are not employed at the end of the Plan Year (or at the end of
the prior Plan Year if the prior year testing method is being used) shall not be
eligible to receive a special Qualified Non-Elective Contribution and shall be
disregarded.
9.
MAXIMUM ANNUAL ADDITIONS

(a)Notwithstanding the foregoing, the maximum “annual additions” that may be
contributed or allocated to a Participant’s accounts for any “limitation year”
shall equal the lesser of: (1) $49,000, adjusted for increases in the cost of
living as provided in Code Section 415(d) and pursuant to the Regulations, and
(2) one hundred percent (100%) of the Participant’s “415 Compensation” for such
“limitation year.” If the Employer contribution that would otherwise be
contributed or allocated to the Participant’s accounts would cause the “annual
additions” for the “limitation year” to exceed the maximum “annual additions,”
the amount contributed or allocated will be reduced so that the “annual
additions” for the “limitation year” will equal the maximum “annual additions,”
and any amount in excess of the maximum “annual additions,” which would have
been allocated to such Participant may be allocated to other Participants. For
any short “limitation year,” the dollar limitation in (1) above shall be reduced
by a fraction, the numerator of which is the number of full months in the short
“limitation year” and the denominator of which is twelve (12).
(b)For purposes of applying the limitations of Code Section 415, “annual
additions” means the sum credited to a Participant’s accounts for any
“limitation year” of (1) Employer contributions, (2) Employee contributions, (3)
forfeitures, (4) amounts allocated to an individual medical account, as defined
in Code Section 415(1)(2), that is part of a pension or annuity plan maintained
by the Employer, and (5) amounts derived from contributions attributable to
post-retirement medical benefits allocated to the separate account of a key
employee (as defined in Code Section 419A(d)(3)) under a welfare benefit plan
(as defined in Code Section 419(e)) maintained by the Employer. Except, however,
the “415 Compensation” percentage limitation referred to in paragraph (a)(2)
above shall




--------------------------------------------------------------------------------




not apply to any contribution for medical benefits (within the meaning of Code
Section 401(h) or 419A(f)(2)) after separation from service which is otherwise
treated as an “annual addition.” Notwithstanding any provision of the Plan to
the contrary, “annual additions” shall be determined consistent with Code
Section 415 and the Regulations promulgated thereunder.
(c)For purposes of applying the limitations of Code Section 415, the transfer of
funds from one qualified plan to another is not an “annual addition.” In
addition, the following are not Employee contributions for the purposes of
Section 4.9(b)(2): (1)    rollover contributions (as defined in Code Sections
402(e)(6), 403(a)(4), 403(b)(8) and 408(d)(3)); (2) repayments of loans made to
a Participant from the Plan; (3) repayments of distributions received by an
Employee pursuant to Code Section 411(a)(7)(B) (cashouts); (4) repayments of
distributions received by an Employee pursuant to Code Section 411(a)(3)(D)
(mandatory contributions); and (5) Employee contributions to a simplified
employee pension excludable from gross income under Code Section 408(k)(6).
“Annual additions” for purposes of Code Section 415 shall not include
restorative payments. A restorative payment is a payment made to restore losses
to a Plan resulting from actions by a fiduciary for which there is reasonable
risk of liability for breach of a fiduciary duty under ERISA or under other
applicable federal or state law, where Participants who are similarly situated
are treated similarly with respect to the payments. Generally, payments are
restorative payments only if the payments are made in order to restore some or
all of the Plan’s losses due to an action (or a failure to act) that creates a
reasonable risk of liability for such a breach of fiduciary duty (other than a
breach of fiduciary duty arising from failure to remit contributions to the
Plan). This includes payments to the Plan made pursuant to a Department of Labor
order, the Department of Labor’s Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to the Plan on account of the
breach of fiduciary duty (other than a breach of fiduciary duty arising from
failure to remit contributions to the Plan). Payments made to the Plan to make
up for losses due merely to market fluctuations and other payments that are not
made on account of a reasonable risk of liability for breach of a fiduciary duty
under ERISA are not restorative payments and generally constitute contributions
that are considered annual additions.
(d)For purposes of applying the limitations of Code Section 415, the “limitation
year” shall be the Plan Year.
(e)For the purpose of this Section, all qualified defined contribution plans
(whether terminated or not) ever maintained by the Employer shall be treated as
one defined contribution plan. Notwithstanding any provision of the Plan to the
contrary, the Employer shall aggregate all defined contribution plans in
accordance with the requirements set forth in Section 1.415(f)-1 of the
Regulations.
(f)For the purpose of this Section, if the Employer is a member of a controlled
group of corporations, trades or businesses under common control (as defined by
Code Section 1563(a) or Code Section 414(b) and (c) as modified by Code Section
415(h)), is a member of an affiliated service group (as defined by Code Section
414(m)), or is a member of a group of entities required to be aggregated
pursuant to Regulations under Code Section 414(o), all Employees of such
Employers shall be considered to be employed by a single Employer.
(g)For the purpose of this Section, if this Plan is a Code Section 413(c) plan,
each Employer who maintains this Plan will be considered to be a separate
Employer.




--------------------------------------------------------------------------------




(h)(1)    If a Participant participates in more than one defined contribution
plan maintained by the Employer which have different Anniversary Dates, the
maximum “annual additions” under this Plan shall equal the maximum “annual
additions” for the “limitation year” minus any “annual additions” previously
credited to such Participant’s accounts during the “limitation year.”
(1)If a Participant participates in both a defined contribution plan subject to
Code Section 412 and a defined contribution plan not subject to Code Section 412
maintained by the Employer which have the same Anniversary Date, “annual
additions” will be credited to the Participant’s accounts under the defined
contribution plan subject to Code Section 412 prior to crediting “annual
additions” to the Participant’s accounts under the defined contribution plan not
subject to Code Section 412.
(2)If a Participant participates in more than one defined contribution plan not
subject to Code Section 412 maintained by the Employer which have the same
Anniversary Date, the maximum “annual additions” under this Plan shall equal the
product of (A) the maximum “annual additions” for the “limitation year” minus
any “annual additions” previously credited under subparagraphs (1) or (2) above,
multiplied by (B) a fraction (i) the numerator of which is the “annual
additions” which would be credited to such Participant’s accounts under this
Plan without regard to the limitations of Code Section 415 and (ii) the
denominator of which is such “annual additions” for all plans described in this
subparagraph.
(i)Notwithstanding anything contained in this Section to the contrary, the
limitations, adjustments and other requirements prescribed in this Section shall
at all times comply with the provisions of Code Section 415 and the Regulations
thereunder.
10.
ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS

(a)If, as a result of a reasonable error in estimating a Participant’s
Compensation, a reasonable error in determining the amount of elective deferrals
(within the meaning of Code Section 402(g)(3)) that may be made with respect to
any Participant under the limits of Section 4.9 or other facts and circumstances
to which Regulation 1.415-6(b)(6) shall be applicable, the “annual additions”
under this Plan would cause the maximum “annual additions” to be exceeded for
any Participant, the “excess amount” will be disposed of in the following
manner:
(1)The Participant’s share of the Employer’s discretionary contributions
pursuant to Section 4.1(c) will be reduced to the extent necessary to reduce the
“excess amount.” The amount so reduced shall be held unallocated in a “Section
415 suspense account” and will thereafter be applied to reduce future Employer
contributions in the succeeding “limitation years” as provided in Regulation
1.415-6(b)(6)(i).
(2)If, after the application of subparagraph (1) above, an “excess amount” still
exists, any unmatched Deferred Compensation of the Participant will be reduced
to the extent necessary to reduce the “excess amount.” The Deferred Compensation
so reduced (and any gains attributable to such Deferred Compensation) will be
distributed to the Participant. To the extent a Participant who is to receive a
distribution under this subparagraph made both non-Roth Elective Deferrals and
Roth 401(k) Contributions to the Plan for the relevant Plan Year, such
distribution shall be distributed from the Participant’s unmatched non-Roth
Elective Account and unmatched Roth 401(k) Contribution Account on a pro-rata
basis.
(3)If, after the application of subparagraph (2) above, an “excess amount” still
exists, any Deferred Compensation which is matched and the matching




--------------------------------------------------------------------------------




contributions which relate to such Deferred Compensation will be reduced
proportionately to the extent necessary to reduce the “excess amount.” The
Deferred Compensation so reduced (and any gains attributable to such Deferred
Compensation) will be distributed to the Participant, and the Employer matching
contributions so reduced (and any gains attributable to such matching
contributions) will be used to reduce the Employer contribution in the next
“limitation year.” To the extent a Participant who is to receive a distribution
under this subparagraph made both non-Roth Elective Deferrals and Roth 401(k)
Contributions to the Plan for the relevant Plan Year, such distribution shall be
distributed from the Participant’s non-Roth Elective Account and Roth 401(k)
Contribution Account on a pro-rata basis.
(b)For purposes of this Article, “excess amount” for any Participant for a
“limitation year” shall mean the excess, if any, of (1) the “annual additions”
which would be credited to the Participant’s account under the terms of the Plan
without regard to the limitations of Code Section 415 over (2) the maximum
“annual additions” determined pursuant to Section 4.9.
(c)For purposes of this Section, “Section 415 suspense account” shall mean an
unallocated account equal to the sum of “excess amounts” for all Participants in
the Plan during the “limitation year.”
(d)Effective January 1, 2008, notwithstanding anything herein to the contrary,
any “annual additions” that are determined to be excess under this Section shall
only be corrected as permissible under applicable guidance, including the
Employee Plans Compliance Resolution System that is issued by the Internal
Revenue Service.
11.
ROLLOVERS AND PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS

(a)With the consent of the Administrator, amounts may be transferred (within the
meaning of Code Section 414(1)) to this Plan from other tax qualified plans
under Code Section 401(a) by Participants, provided the trust from which such
funds are transferred permits the transfer to be made and the transfer will not
jeopardize the tax exempt status of the Plan or Trust or create adverse tax
consequences for the Employer. Prior to accepting any transfers to which this
Section applies, the Administrator may require written assurances that the
amounts to be transferred meet the requirements of this Section. The amounts
transferred shall be set up in a separate account herein referred to as a
“Participant’s Transfer/Rollover Account.” The portion of the Participant’s
Transfer/Rollover Account attributable to any transfer shall be fully Vested at
all times and shall not be subject to Forfeiture for any reason, except as
otherwise provided in the conditions governing such transfer or in an amendment
to the Plan relating thereto.
Except as permitted by Regulations (including Regulation 1.411(d)-4), amounts
attributable to elective contributions (as defined in Regulation
1.401(k)-1(g)(3)), including amounts treated as elective contributions, which
are transferred from another qualified plan in a plan-to-plan transfer (other
than a direct rollover) shall be subject to the distribution limitations
provided for in Regulation 1.401(k)-1(d).
(b)With the consent of the Administrator, the Plan may accept a “rollover” by
Participants, as specified below, provided the rollover will not jeopardize the
tax exempt status of the Plan or create adverse tax consequences for the
Employer. Prior to accepting any rollover to which this Section applies, the
Administrator may require the Employee to furnish written assurances that the
amounts to be rolled over to this Plan meet the requirements of this Section.
The amounts rolled over shall be set up in a the Participant’s




--------------------------------------------------------------------------------




Transfer/Rollover Account and shall be fully Vested at all times and not subject
to Forfeiture for any reason.
(1)Direct Rollovers. The Plan will accept a direct rollover of an eligible
rollover distribution from: (a) a qualified plan described in Code Section
401(a) or 403(a), excluding after-tax employee contributions; (b) an annuity
contract described in Code Section 403(b), excluding after-tax employee
contributions; and (c) an eligible plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, except to the
extent that such distribution consists of amounts attributable to after-tax
employee contributions.
(2)Participant Rollover Contributions from Other Plans. The Plan will accept a
participant contribution of an eligible rollover distribution from: (a) a
qualified plan described in Code Section 401(a) or 403(a), excluding after-tax
employee contributions; (b) an annuity contract described in Code Section
403(b), excluding after-tax employee contributions; (c) an eligible plan under
Code Section 457(b), which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state, except to the extent that such distribution consists of amounts
attributable to after-tax employee contributions.
(3)Participant Rollover Contributions from IRAs. The Plan will accept a
participant rollover contribution of the portion of a distribution from an
individual retirement account or annuity described in Code Section 408(a) or
408(b) that is eligible to be rolled over and would otherwise be includible in
gross income of the distributee.
(4)Rollover Contributions of After-Tax Employee Contributions Not Accepted.
Notwithstanding anything to the contrary herein, the Plan will not accept a
rollover contribution or any portion of a rollover contribution that consists of
amounts attributable to after-tax employee contributions that would otherwise
(but for the making of such rollover contribution) be excludible from the gross
income of the distributee.
(c)Amounts in a Participant’s Transfer/Rollover Account shall be held by the
Trustee pursuant to the provisions of this Plan and may not be withdrawn by, or
distributed to the Participant, in whole or in part, except as provided in
paragraph (d) of this Section. The Trustee shall have no duty or responsibility
to inquire as to the propriety of the amount, value or type of assets
transferred, nor to conduct any due diligence with respect to such assets;
provided, however, that such assets are otherwise eligible to be held by the
Trustee under the terms of this Plan.
(d)The Administrator, at the election of the Participant, shall direct the
Trustee to distribute all or a portion of the amount credited to the
Participant’s Transfer/Rollover Account. Any distributions of amounts held in a
Participant’s Transfer/Rollover Account shall be made in a manner which is
consistent with and satisfies the provisions of Section 6.5, including, but not
limited to, all notice and consent requirements of Code Section 411(a)(11) and
the Regulations thereunder. Such amounts (including the earnings thereon) shall
be disregarded in determining whether an involuntary cashout of benefits may be
made without Participant consent.
(e)The Administrator may direct that Employee transfers and rollovers made after
a Valuation Date be segregated into a separate account for each Participant
until such time as the allocations pursuant to this Plan have been made, at
which time they may




--------------------------------------------------------------------------------




remain segregated or be invested as part of the general Trust Fund or be
directed by the Participant pursuant to Section 4.12.
(f)This Plan shall not accept any direct or indirect transfers (as that term is
defined and interpreted under Code Section 401(a)(11) and the Regulations
thereunder) from a defined benefit plan, money purchase plan (including a target
benefit plan), stock bonus or profit sharing plan which would otherwise have
provided for a life annuity form of payment to the Participant.
(g)Notwithstanding anything herein to the contrary, a transfer directly to this
Plan from another qualified plan (or a transaction having the effect of such a
transfer) shall be permitted only if it will not result in the elimination or
reduction of any “Section 411(d)(6) protected benefit” as described in Section
8.1.
12.
DIRECTED INVESTMENT ACCOUNT

(a)Participants may, subject to a procedure established by the Administrator
(the Participant Direction Procedures) and applied in a uniform
nondiscriminatory manner, direct the Trustee, in writing (or in such other form
which is acceptable to the Trustee), to invest all of their accounts in specific
assets, specific funds or other investments permitted under the Plan and the
Participant Direction Procedures. That portion of the interest of any
Participant so directing will thereupon be considered a Participant’s Directed
Account.
(b)As of each Valuation Date, all Participant Directed Accounts shall be charged
or credited with the net earnings, gains, losses and expenses as well as any
appreciation or depreciation in the market value using publicly listed fair
market values when available or appropriate as follows:
(1)to the extent that the assets in a Participant’s Directed Account are
accounted for as pooled assets or investments, the allocation of earnings, gains
and losses of each Participant’s Directed Account shall be based upon the total
amount of funds so invested in a manner proportionate to the Participant’s share
of such pooled investment; and
(2)to the extent that the assets in the Participant’s Directed Account are
accounted for as segregated assets, the allocation of earnings, gains and losses
from such assets shall be made on a separate and distinct basis.
(c)Investment directions will be processed as soon as administratively
practicable after proper investment directions are received from the
Participant. No guarantee is made by the Plan, Employer, Administrator or
Trustee that investment directions will be processed on a daily basis, and no
guarantee is made in any respect regarding the processing time of an investment
direction. Notwithstanding any other provision of the Plan, the Employer,
Administrator or Trustee reserves the right to not value an investment option on
any given Valuation Date for any reason deemed appropriate by the Employer,
Administrator or Trustee. Furthermore, the processing of any investment
transaction may be delayed for any legitimate business reason (including, but
not limited to, failure of systems or computer programs, failure of the means of
the transmission of data, force majeure, the failure of a service provider to
timely receive values or prices, and correction for errors or omissions or the
errors or omissions of any service provider). The processing date of a
transaction will be binding for all purposes of the Plan and considered the
applicable Valuation Date for an investment transaction.
(d)The Participant Direction Procedures shall provide an explanation of the
circumstances under which Participants and their Beneficiaries may give
investment instructions, including, but need not be limited to, the following:
(1)the conveyance of instructions by the Participants and their Beneficiaries to
invest Participant Directed Accounts in Directed Investment Options;




--------------------------------------------------------------------------------




(2)the name, address and phone number of the Fiduciary (and, if applicable, the
person or persons designated by the Fiduciary to act on its behalf) responsible
for providing information to the Participant or a Beneficiary upon request
relating to the Directed Investment Options;
(3)applicable restrictions on transfers to and from any Designated Investment
Alternative;
(4)any restrictions on the exercise of voting, tender and similar rights related
to a Directed Investment Option by the Participants or their Beneficiaries;
(5)a description of any transaction fees and expenses which affect the balances
in Participant Directed Accounts in connection with the purchase or sale of
Directed Investment Options; and
(6)general procedures for the dissemination of investment and other information
relating to the Designated Investment Alternatives as deemed necessary or
appropriate, including but not limited to a description of the following:
(i)the investment vehicles available under the Plan, including specific
information regarding any Designated Investment Alternative;
(ii)any designated Investment Managers; and
(iii)a description of the additional information which may be obtained upon
request from the Fiduciary designated to provide such information.
(e)With respect to any Employer stock which is allocated to a Participant’s
Directed Investment Option, the Participant or Beneficiary shall direct the
Trustee with regard to any voting, tender and similar rights associated with the
ownership of Employer stock, (hereinafter referred to as the “Stock Rights”) as
follows:
(1)each Participant or Beneficiary shall direct the Trustee to vote or otherwise
exercise such Stock Rights in accordance with the provisions, conditions and
terms of any such Stock Rights;
(2)such directions shall be provided to the Trustee by the Participant or
Beneficiary in accordance with the procedure as established by the Administrator
and the Trustee shall vote or otherwise exercise such Stock Rights with respect
to which it has received directions to do so under this Section; and
(3)to the extent to which a Participant or Beneficiary does not instruct the
Trustee to vote or otherwise exercise such Stock Rights, such Participants or
Beneficiaries shall be deemed to have directed the Trustee that such Stock
Rights remain nonvoted and unexercised.
(f)Any information regarding investments available under the Plan, to the extent
not required to be described in the Participant Direction Procedures, may be
provided to the Participant in one or more written documents (or in any other
form including, but not limited to, electronic media) which are separate from
the Participant Direction Procedures and are not thereby incorporated by
reference into this Plan.
(g)The Administrator may, in its discretion, include in or exclude by amendment
or other action from the Participant Direction Procedures such instructions,
guidelines or policies as it deems necessary or appropriate to ensure proper
administration of the Plan, and may interpret the same accordingly.
13.
QUALIFIED MILITARY SERVICE

Notwithstanding any provision of this Plan to the contrary, effective December
12, 1994, contributions, benefits and service will be provided in accordance
with Code Section 414(u).




--------------------------------------------------------------------------------




Article IX



Article XVALUATIONS
1.
VALUATION OF THE TRUST FUND

The Administrator shall direct the Trustee, as of each Valuation Date, to
determine the net worth of the assets comprising the Trust Fund as it exists on
the Valuation Date. In determining such net worth, the Trustee shall value the
assets comprising the Trust Fund at their fair market value (or their
contractual value in the case of a Contract or Policy) as of the Valuation Date
and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund. The Trustee may update the
value of any shares held in the Participant Directed Account by reference to the
number of shares held by that Participant, priced at the market value as of the
Valuation Date.
2.
METHOD OF VALUATION

In determining the fair market value of securities held in the Trust Fund which
are listed on a registered stock exchange, the Administrator shall direct the
Trustee to value the same at the prices they were last traded on such exchange
preceding the close of business on the Valuation Date. If such securities were
not traded on the Valuation Date, or if the exchange on which they are traded
was not open for business on the Valuation Date, then the securities shall be
valued at the prices at which they were last traded prior to the Valuation Date.
Any unlisted security held in the Trust Fund shall be valued at its bid price
next preceding the close of business on the Valuation Date, which bid price
shall be obtained from a registered broker or an investment banker. In
determining the fair market value of assets other than securities for which
trading or bid prices can be obtained, the Trustee may appraise such assets
itself, or in its discretion, employ one or more appraisers for that purpose and
rely on the values established by such appraiser or appraisers.
Article XI



Article XIIDETERMINATION AND DISTRIBUTION OF BENEFITS
1.
DETERMINATION OF BENEFITS UPON RETIREMENT

Every Participant may terminate employment with the Employer and retire for the
purposes hereof on the Participant’s Normal Retirement Date. However, a
Participant may postpone the termination of employment with the Employer to a
later date, in which event the participation of such Participant in the Plan,
including the right to receive allocations pursuant to Section 4.4, shall
continue until such Participant’s Late Retirement Date. Upon a Participant’s
Retirement Date or attainment of Normal Retirement Date without termination of
employment with the Employer, or as soon thereafter as is practicable, the
Trustee shall distribute, at the election of the Participant, all amounts
credited to such Participant’s Combined Account in accordance with Sect on 6.5,
provided, however, that no distribution under this paragraph shall be made
without the consent of the Participant.
2.
DETERMINATION OF BENEFITS UPON DEATH

(a)Upon the death of a Participant before the Participant’s Retirement Date or
other termination of employment, all amounts credited to such Participant’s
Combined Account shall become fully Vested. The Administrator shall direct the
Trustee, in accordance with the provisions of Sections 6.6 and 6.7, to
distribute the value of the deceased Participant’s accounts to the Participant’s
Beneficiary. Effective January 1, 2007, a Participant who dies while performing
qualified military service (as defined under section 414(u) of the Code) shall
be treated as if he had resumed employment as of the date of his death and then
incurred a termination of employment. As a consequence, such Participant shall
become fully (100%) vested as of the date of such deemed termination of
employment.
(b)Upon the death of a Former Participant, the Administrator shall direct the
Trustee, in accordance with the provisions of Sections 6.6 and 6.7, to
distribute any




--------------------------------------------------------------------------------




remaining Vested amounts credited to the accounts of a deceased Former
Participant to such Former Participant’s Beneficiary.
(c)Any security interest held by the Plan by reason of an outstanding loan to
the Participant or Former Participant shall be taken into account in determining
the amount of the death benefit.
(d)The Administrator may require such proper proof of death and such evidence of
the right of any person to receive payment of the value of the account of a
deceased Participant or Former Participant as the Administrator may deem
desirable. The Administrator’s determination of death and of the right of any
person to receive payment shall be conclusive.
(e)The Beneficiary of the death benefit payable pursuant to this Section shall
be the Participant’s spouse. Except, however, the Participant may designate a
Beneficiary other than the spouse if:
(1)the spouse has waived the right to be the Participant’s Beneficiary, or
(2)the Participant is legally separated or has been abandoned (within the
meaning of local law) and the Participant has a court order to such effect (and
there is no “qualified domestic relations order” as defined in Code Section
414(p) which provides otherwise), or
(3)the Participant has no spouse, or
(4)the spouse cannot be located.
In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time change or
revoke a designation of a Beneficiary by filing written notice of such change or
revocation with the Administrator. However, the Participant’s spouse must again
consent in writing (or in such other form as permitted by the Internal Revenue
Service) to any change in Beneficiary unless the original consent acknowledged
that the spouse had the right to limit consent only to a specific Beneficiary
and that the spouse voluntarily elected to relinquish such right.
(f)In the event no valid designation of Beneficiary exists, or if the
Beneficiary is not alive at the time of the Participant’s death, the death
benefit will be paid to the Participant’s estate. If the Beneficiary does not
predecease the Participant, but dies prior to distribution of the death benefit,
the death benefit will be paid to the Beneficiary’s estate.
(g)Notwithstanding anything in this Section to the contrary, if a Participant
has designated the spouse as a Beneficiary, then a divorce decree or a legal
separation that relates to such spouse shall revoke the Participant’s
designation of the spouse as a Beneficiary unless the decree or a qualified
domestic relations order (within the meaning of Code Section 414(p)) provides
otherwise.
(h)Any consent by the Participant’s spouse to waive any rights to the death
benefit must be in writing (or in such other form as permitted by the Internal
Revenue Service), must acknowledge the effect of such waiver, and be witnessed
by a Plan representative or a notary public. Further, the spouse’s consent must
be irrevocable and must acknowledge the specific nonspouse Beneficiary.
3.
DETERMINATION OF BENEFITS IN EVENT OF DISABILITY

In the event of a Participant’s Total and Permanent Disability prior to the
Participant’s Retirement Date or other termination of employment, all amounts
credited to such Participant’s Combined Account shall become fully Vested. In
the event of a Participant’s Total and Permanent Disability, the Administrator,
in accordance with the provisions of Sections 6.5 and 6.7, shall direct the
distribution to such Participant of all Vested amounts credited to such
Participant’s Combined Account.




--------------------------------------------------------------------------------




4.
DETERMINATION OF BENEFITS UPON TERMINATION

(a)If a Participant’s employment with the Employer is terminated for any reason
other than death, Total and Permanent Disability or retirement, then such
Participant shall be entitled to such benefits as are provided hereinafter
pursuant to this Section 6.4.
Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in the distribution had the Terminated
Participant remained in the employ of the Employer (upon the Participant’s
death, Total and Permanent Disability or Normal Retirement). However, at the
election of the Participant, the Administrator shall direct the Trustee that the
entire Vested portion of the Terminated Participant’s Combined Account be
payable to such Terminated Participant. Any distribution under this paragraph
shall be made in a manner which is consistent with and satisfies the provisions
of Section 6.5, including, but not limited to, all notice and consent
requirements of Code Section 411(a)(11) and the Regulations thereunder.
If the value of a Terminated Participant’s Vested benefit derived from Employer
and Employee contributions does not exceed $5,000, the Administrator shall
direct the Trustee to cause the entire Vested benefit to be paid immediately to
such Participant in a single lump sum. For purposes of this provision and the
provisions of Section 6.5(b), the value of a Participant’s Vested benefit shall
be determined without regard to that portion of his Account that is attributable
to rollover contributions (and earnings allocable thereto) as defined in Code
Section 411 (a)(11)(D).
(b)Effective January 1, 2007, a Participant shall become fully Vested in the
Participant’s Account attributable to Employer discretionary contributions made
pursuant to Section 4.1(c) upon his completion of three (3) Years of Service.
(c)The Vested portion of any Participant’s Account attributable to Employer
matching contributions made pursuant to Section 4.1(b) shall be a percentage of
the total of such amount credited to the Participant’s Account determined on the
basis of the Participant’s number of Years of Service according to the following
schedule:
Vesting Schedule
Years of Service
Percentage
1
20%
2
40%
3
60%
4
80%
5
100%
 
 

(d)Notwithstanding the vesting schedule above, the Vested percentage of a
Participant’s Account shall not be less than the Vested percentage attained as
of the later of the effective date or adoption date of this amendment and
restatement.
(e)Notwithstanding the vesting schedule above, upon the complete discontinuance
of the Employer contributions to the Plan or upon any full or partial
termination of the Plan, all amounts then credited to the account of any
affected Participant shall become 100% Vested and shall not thereafter be
subject to Forfeiture.
(f)The computation of a Participant’s nonforfeitable percentage of such
Participant’s interest in the Plan shall not be reduced as the result of any
direct or indirect




--------------------------------------------------------------------------------




amendment to this Plan. In the event that the Plan is amended to change or
modify any vesting schedule, or if the Plan is amended in any way that directly
or indirectly affects the computation of the Participant’s nonforfeitable
percentage, or if the Plan is deemed amended by an automatic change to a top
heavy vesting schedule, then each Participant with at least three (3) Years of
Service as of the expiration date of the election period may elect to have such
Participant’s nonforfeitable percentage computed under the Plan without regard
to such amendment or change. If a Participant fails to make such election, then
such Participant shall be subject to the new vesting schedule. The Participant’s
election period shall commence on the adoption date of the amendment and shall
end sixty (60) days after the latest of:
(1)the adoption date of the amendment,
(2)the effective date of the amendment, or
(3)the date the Participant receives written notice of the amendment from the
Employer or Administrator.
5.
DISTRIBUTION OF BENEFITS

(a)The Administrator, pursuant to the election of the Participant, shall direct
the Trustee to distribute to a Participant or such Participant’s Beneficiary any
amount to which the Participant is entitled under the Plan in one lump-sum
payment in cash.
(b)Any distribution to a Participant who has a Vested benefit that exceeds
$5,000 shall require such Participant’s written (or in such other form as
permitted by the Internal Revenue Service) consent.
(c)The following rules will apply to the consent requirements set forth in
subsection (b):
(1)The Participant must be informed of the right to defer receipt of the
distribution. If a Participant fails to consent, it shall be deemed an election
to defer the distribution of any benefit. However, any election to defer the
receipt of benefits shall not apply with respect to distributions which are
required under Section 6.5(d).
(2)Notice of the rights specified under this paragraph shall be provided no less
than thirty (30) days and no more than ninety (90) days before the date the
distribution commences.
(3)Written (or such other form as permitted by the Internal Revenue Service)
consent of the Participant to the distribution must not be made before the
Participant receives the notice and must not be made more than ninety (90) days
before the date the distribution commences.
(4)No consent shall be valid if a significant detriment is imposed under the
Plan on any Participant who does not consent to the distribution.
Any such distribution may commence less than thirty (30) days after the notice
required under Regulation 1.411(a)-11(c) is given, provided that: (1) the
Administrator clearly informs the Participant that the Participant has a right
to a period of at least thirty (30) days after receiving the notice to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and (2) the Participant, after receiving the
notice, affirmatively elects a distribution.
(d)Notwithstanding any provision in the Plan to the contrary, the distribution
of a Participant’s benefits made on or after January 1, 1997, shall be made in
accordance with the following requirements and shall otherwise comply with Code
Section and the Regulations thereunder (including Regulation 1.401(a)(9)-2), the
provisions of which are incorporated herein by reference:




--------------------------------------------------------------------------------




(1)A Participant’s benefits shall be distributed or must begin to be distributed
not later than April 1st of the calendar year following the later of (i) the
calendar year in which the Participant attains age 70-1/2, or (ii) the calendar
year in which the Participant retires, provided, however, that this clause (ii)
shall not apply in the case of a Participant who is a “five (5) percent owner”
at any time during the Plan Year ending with or within the calendar year in
which such owner attains age 70-1/2. Such distributions shall be equal to or
greater than any required distribution.
(2)Distributions to a Participant and the Participant’s Beneficiaries shall only
be made in accordance with the incidental death benefit requirements of Code
Section 401(a)(9)(G) and the Regulations thereunder.
(e)For purposes of this Section, the life expectancy of a Participant and a
Participant’s spouse may, at the election of the Participant or the
Participant’s spouse, be redetermined in accordance with Regulations. The
election, once made, shall be irrevocable. If no election is made by the time
distributions must commence, then the life expectancy of the Participant and the
Participant’s spouse shall not be subject to recalculation. Life expectancy and
joint and last survivor expectancy shall be computed using the return multiples
in Tables V and VI of Regulation 1.72-9.
(f)All annuity Contracts under this Plan shall be nontransferable when
distributed. Furthermore, the terms of any annuity Contract purchased and
distributed to a Participant or spouse shall comply with all of the requirements
of the Plan.
(g)If a distribution is made to a Participant who has not severed employment and
who is not fully Vested in the Participant’s Account and the Participant may
increase the Vested percentage in such account, then, at any relevant time the
Participant’s Vested portion of the account will be equal to an amount (“X”)
determined by the formula:
X equals P (AB plus D) - D
where “P” is the Vested percentage at the relevant time, “AB” is the account
balance at the relevant time, and “D” is the amount of the distribution.
6.
DISTRIBUTION OF BENEFITS UPON DEATH

(a)The death benefit payable pursuant to Section 6.2 shall be paid to the
Participant’s Beneficiary in one lump-sum payment in cash subject to the rules
of Section 6.6(b).
(b)Notwithstanding any provision in the Plan to the contrary, distributions upon
the death of a Participant shall be made in accordance with the following
requirements and shall otherwise comply with Code Section 401(a)(9) and the
Regulations thereunder. If it is determined, pursuant to Regulations, that the
distribution of a Participant’s interest has begun and the Participant dies
before the entire interest has been distributed, the remaining portion of such
interest shall be distributed at least as rapidly as under the method of
distribution selected pursuant to Section 6.5 as of the date of death. If a
Participant dies before receiving any distributions of the interest in the Plan
or before distributions are deemed to have begun pursuant to Regulations, then
the death benefit shall be distributed to the Participant’s Beneficiaries by
December 31st of the calendar year in which the fifth anniversary of the
Participant’s date of death occurs.
However, in the event that the Participant’s spouse (determined as of the date
of the Participant’s death) is the designated Beneficiary, then in lieu of the
preceding rules, distributions must be made over a period not extending beyond
the life expectancy of the spouse and must commence on or before the later of:
(1) December 31st of the calendar




--------------------------------------------------------------------------------




year immediately following the calendar year in which the Participant died; or
(2) December 31st of the calendar year in which the Participant would have
attained age 70-1/2. If the surviving spouse dies before distributions to such
spouse begin, then the 5-year distribution requirement of this Section shall
apply as if the spouse was the Participant.
(c)For purposes of this Section, any amount paid to a child of the Participant
will be treated as if it had been paid to the surviving spouse if the amount
becomes payable to the surviving spouse when the child reaches the age of
majority.
7.
TIME OF SEGREGATION OR DISTRIBUTION

Except as limited by Sections 6.5 and 6.6, whenever the Trustee is to make a
distribution the distribution may be made on such date or as soon thereafter as
is practicable. The payment of benefits shall occur not later than the sixtieth
(60th) day after the close of the Plan Year in which the latest of the following
events occurs: (a) the date on which the Participant attains the earlier of age
65 or the Normal Retirement Age specified herein; or (b) the date the
Participant terminates service with the Employer.
Notwithstanding the foregoing, the failure of a Participant to consent to a
distribution that is “immediately distributable” (within the meaning of Section
6.5), shall be deemed to be an election to defer the commencement of payment of
any benefit sufficient to satisfy this Section. Notwithstanding the foregoing,
the Participant’s benefit payment date shall in no event be later than the date
described in Section 6.5(d).
8.
DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY

In the event a distribution is to be made to a minor or incompetent Beneficiary,
then the Administrator may direct that such distribution be paid to the legal
guardian, or if none in the case of a minor Beneficiary, to a parent of such
Beneficiary or a responsible adult with whom the Beneficiary maintains
residence, or to the custodian for such Beneficiary under the Uniform Gift to
Minors Act or Gift to Minors Act, if such is permitted by the laws of the state
in which said Beneficiary resides. Such a payment to the legal guardian,
custodian or parent of a minor Beneficiary shall fully discharge the Trustee,
Employer, and Plan from further liability on account thereof.
9.
LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the later of the Participant’s
attainment of age 62 or Normal Retirement Age, remain unpaid solely by reason of
the inability of the Administrator, after sending a certified letter, return
receipt requested, to the last known address of such person, to ascertain the
whereabouts of such Participant or Beneficiary, the amount so distributable
shall be treated as a Forfeiture pursuant to the Plan. Notwithstanding the
foregoing, effective January 1, 2001, if the value of a Participant’s Vested
benefit derived from Employer and Employee contributions does not exceed $5,000,
then the amount distributable may, in the sole discretion of the Administrator,
either be treated as a Forfeiture, or be paid directly to an individual
retirement account described in Code Section 408(a) or an individual retirement
annuity described in Code Section 408(b) at the time it is determined that the
whereabouts of the Participant or the Participant’s Beneficiary cannot be
ascertained. In the event a Participant or Beneficiary is located subsequent to
the Forfeiture, such benefit shall be restored, first from Forfeitures, if any,
and then from an additional Employer contribution if necessary. However,
regardless of the preceding, a benefit which is lost by reason of escheat under
applicable state law is not treated as a Forfeiture for purposes of this Section
nor as an impermissible forfeiture under the Code.




--------------------------------------------------------------------------------




10.
PRE-RETIREMENT DISTRIBUTION

Unless otherwise provided, at such time as a Participant shall have attained the
age of 5911 years, the Administrator, at the election of the Participant who has
not severed employment with the Employer, shall direct the Trustee to distribute
all or a portion of the Vested amount then credited to the accounts maintained
on behalf of the Participant, excluding that portion of his Participant’s
Account attributable to Employer discretionary contributions made pursuant to
Section 4.1(c). In the event that the Administrator makes such a distribution,
the Participant shall continue to be eligible to participate in the Plan on the
same basis as any other Employee. Any distribution made pursuant to this Section
shall be made in a manner consistent with Section 6.5, including, but not
limited to, all notice and consent requirements of Code Section 411(a)(11) and
the Regulations thereunder.
11.
ADVANCE DISTRIBUTION FOR HARDSHIP

(a)The Administrator, at the election of the Participant, shall direct the
Trustee to distribute to any Participant in any one Plan Year up to the lesser
of (1) 100% of the sum of the Participant’s Elective Account and the Vested
portion of the Participant’s Account attributable to Employer matching
contributions made pursuant to Section 4.1(b) and discretionary contributions
made pursuant to Section 4.1(c), valued as of the last Valuation Date (less any
applicable earnings) or (2) the amount necessary to satisfy the immediate and
heavy financial need of the Participant. Any distribution made pursuant to this
Section shall be deemed to be made as of the first day of the Plan Year or, if
later, the Valuation Date immediately preceding the date of distribution, and
the Participant’s Elective Account and the Participant’s Account attributable to
Employer matching contributions made pursuant to Section 4.1(b) and
discretionary contributions made pursuant to Section 4.1(c), as applicable,
shall be reduced accordingly. Withdrawal under this Section is deemed to be on
account of an immediate and heavy financial need of the Participant only if the
withdrawal is for:
(1)Medical expenses described in Code Section 213(d) incurred by the
Participant, the Participant’s spouse, or any of the Participant’s dependents
(as defined in Regulation 1.401(k)-1(d)(3)(iii)(B)(3)) or necessary for these
persons to obtain medical care as described in Code Section 213(d);
(2)The costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;
(3)Payment of tuition, related educational fees, and room and board expenses for
the next twelve (12) months of post-secondary education for the Participant and
the Participant’s spouse, children, or dependents (as defined in Regulation
1.401(k)-1(d)(3)(iii)(B)(3));
(4)Payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;
(5)Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or
(6)Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Regulation
1.401(k)-1(d)(3)(iii)(B)(3)).
(b)No distribution shall be made pursuant to this Section unless the
Administrator, based upon the Participant’s representation and such other facts
as are known to the Administrator, determines that all of the following
conditions are satisfied:




--------------------------------------------------------------------------------




(1)The distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant. The amount of the immediate and heavy
financial need may include any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
distribution;
(2)The Participant has obtained all distributions, other than hardship
distributions, and all nontaxable (at the time of the loan) loans currently
available under all plans maintained by the Employer; and
(3)The Plan, and all other plans maintained by the Employer, provide that the
Participant’s elective deferrals and after-tax voluntary Employee contributions
will be suspended for at least six (6) months after receipt of the hardship
distribution or, the Participant, pursuant to a legally enforceable agreement,
will suspend elective deferrals and after-tax voluntary Employee contributions
to the Plan and all other plans maintained by the Employer for at least six (6)
months after receipt of the hardship distribution.
(c)Notwithstanding the above, distributions from the Participant’s Elective
Account pursuant to this Section shall be limited solely to the Participant’s
total Deferred Compensation as of the date of distribution, reduced by the
amount of any previous distributions pursuant to this Section and Section 6.10.
(d)Any distribution made pursuant to this Section shall be made in a manner
which is consistent with and satisfies the provisions of Section 6.5, including,
but not limited to, all notice and consent requirements of Code Section
411(a)(11) and the Regulations thereunder.
12.
QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION

All rights and benefits, including elections, provided to a Participant in this
Plan shall be subject to the rights afforded to any “alternate payee” under a
“qualified domestic relations order.” Furthermore, a distribution to an
“alternate payee” shall be permitted if such distribution is authorized by a
“qualified domestic relations order,” even if the affected Participant has not
separated from service and has not reached the “earliest retirement age” under
the Plan. For the purposes of this Section, “alternate payee,” “qualified
domestic relations order” and “earliest retirement age” shall have the meaning
set forth under Code Section 414(p).
13.
LATEST TIME FOR MAKING DISTRIBUTION TO A TERMINATED PARTICIPANT

Notwithstanding anything to the contrary in Sections 6.5, 6.6 and 6.7, in the
event that a terminated Participant’s account remains undistributed to him or
his Beneficiary, in whole or in part, when the Participant attains (or would
have attained, if still living) age 65, the Administrator shall immediately
distribute such Participant’s entire nonforfeitable account balance.
14.
MILITARY WITHDRAWALS

Effective January 1, 2009, a Participant receiving differential military pay
shall be treated as having a termination of employment for purposes of taking a
distribution consisting of his Elective Contributions if he is absent from
employment due to performing service in the uniformed services described in
section 3401(h)(2)(A) of the Code. If a Participant elects to take a
distribution pursuant to the foregoing, he shall be precluded from electing to
have the Employer contribute Elective Contributions from his/her Compensation on
his/her behalf to the Plan for six months following the date of the
distribution.
Article XIII



Article XIVTRUSTEE
1.
BASIC RESPONSIBILITIES OF THE TRUSTEE

(a)The Trustee shall have the following categories of responsibilities:




--------------------------------------------------------------------------------




(1)Consistent with the “funding policy and method” determined by the Employer,
to invest, manage, and control the Plan assets subject, however, to the
direction of a Participant with respect to Participant Directed Accounts, the
Employer or an Investment Manager appointed by the Employer or any agent of the
Employer;
(2)At the direction of the Administrator, to pay benefits required under the
Plan to be paid to Participants, or, in the event of their death, to their
Beneficiaries; and
(3)To maintain records of receipts and disbursements and furnish to the Employer
and/or Administrator for each Plan Year a written annual report pursuant to
Section 7.7.
(b)In the event that the Trustee shall be directed by a Participant (pursuant to
the Participant Direction Procedures), or the Employer, or an Investment Manager
or other agent appointed by the Employer with respect to the investment of any
or all Plan assets, the Trustee shall have no liability with respect to the
investment of such assets, but shall be responsible only to execute such
investment instructions as so directed.
(1)The Trustee shall be entitled to rely fully on the written (or other form
acceptable to the Administrator and the Trustee, including, but not limited to,
voice recorded) instructions of a Participant (pursuant to the Participant
Direction Procedures), or the Employer, or any Fiduciary or nonfiduciary agent
of the Employer, in the discharge of such duties, and shall not be liable for
any loss or other liability, resulting from such direction (or lack of
direction) of the investment of any part of the Plan assets.
(2)The Trustee may delegate the duty of executing such instructions to any
nonfiduciary agent, which may be an affiliate of the Trustee or any Plan
representative.
(3)The Trustee may refuse to comply with any direction from the Participant in
the event the Trustee, in its sole and absolute discretion, deems such
directions improper by virtue of applicable law. The Trustee shall not be
responsible or liable for any loss or expense which may result from the
Trustee’s refusal or failure to comply with any directions from the Participant.
(4)Any costs and expenses related to compliance with the Participant’s
directions shall be borne by the Participant’s Directed Account, unless paid by
the Employer.
(c)If there shall be more than one Trustee, they shall act by a majority of
their number, but may authorize one or more of them to sign papers on their
behalf.
2.
INVESTMENT POWERS AND DUTIES OF THE TRUSTEE

(a)The Trustee shall invest and reinvest the Trust Fund to keep the Trust Fund
invested without distinction between principal and income and in such securities
or property, real or personal, wherever situated, as the Trustee shall deem
advisable, including, but not limited to, stocks, common or preferred, open-end
or closed-end mutual funds, bonds and other evidences of indebtedness or
ownership, and real estate or any interest therein. The Trustee shall at all
times in making investments of the Trust Fund consider, among other factors, the
short and long-term financial needs of the Plan on the basis of information
furnished by the Employer. In making such investments, the Trustee shall not be
restricted to securities or other property of the character expressly authorized
by the applicable law for trust investments; however, the Trustee shall give due
regard to any limitations imposed by the Code or the Act so that at all times
the Plan may qualify as a qualified Profit Sharing Plan and Trust.




--------------------------------------------------------------------------------




(b)The Trustee may employ a bank or trust company pursuant to the terms of its
usual and customary bank agency agreement, under which the duties of such bank
or trust company shall be of a custodial, clerical and recordkeeping nature.
3.
OTHER POWERS OF THE TRUSTEE

The Trustee, in addition to all powers and authorities under common law,
statutory authority, including the Act, and other provisions of the Plan, shall
have the following powers and authorities, to be exercised in the Trustee’s sole
discretion:
(a)To purchase, or subscribe for, any securities or other property and to retain
the same. In conjunction with the purchase of securities, margin accounts may be
opened and maintained;
(b)To sell, exchange, convey, transfer, grant options to purchase, or otherwise
dispose of any securities or other property held by the Trustee, by private
contractor at public auction. No person dealing with the Trustee shall be bound
to see to the application of the purchase money or to inquire into the validity,
expediency, or propriety of any such sale or other disposition, with or without
advertisement;
(c)To vote upon any stocks, bonds, or other securities; to give general or
special proxies or powers of attorney with or without power of substitution; to
exercise any conversion privileges, subscription rights or other options, and to
make any payments incidental thereto; to oppose, or to consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporate
securities, and to delegate discretionary powers, and to pay any assessments or
charges in connection therewith; and generally to exercise any of the powers of
an owner with respect to stocks, bonds, securities, or other property. However,
the Trustee shall not vote proxies relating to securities for which it has not
been assigned full investment management responsibilities. In those cases where
another party has such investment authority or discretion, the Trustee will
deliver all proxies to said party who will then have full responsibility for
voting those proxies;
(d)To cause any securities or other property to be registered in the Trustee’s
own name, in the name of one or more of the Trustee’s nominees, in a clearing
corporation, in a depository, or in book entry form or in bearer form, but the
books and records of the Trustee shall at all times show that all such
investments are part of the Trust Fund;
(e)To borrow or raise money for the purposes of the Plan in such amount, and
upon such terms and conditions, as the Trustee shall deem advisable; and for any
sum so borrowed, to issue a promissory note as Trustee, and to secure the
repayment thereof by pledging all, or any part, of the Trust Fund; and no person
lending money to the Trustee shall be bound to see to the application of the
money lent or to inquire into the validity, expediency, or propriety of any
borrowing;
(f)To keep such portion of the Trust Fund in cash or cash balances as the
Trustee may, from time to time, deem to be in the best interests of the Plan,
without liability for interest thereon;
(g)To accept and retain for such time as the Trustee may deem advisable any
securities or other property received or acquired as Trustee hereunder, whether
or not such securities or other property would normally be purchased as
investments hereunder;
(h)To make, execute, acknowledge, and deliver any and all documents of transfer
and conveyance and any and all other instruments that may be necessary or
appropriate to carry out the powers herein granted;
(i)To settle, compromise, or submit to arbitration any claims, debts, or damages
due or owing to or from the Plan, to commence or defend suits or legal or




--------------------------------------------------------------------------------




administrative proceedings, and to represent the Plan in all suits and legal and
administrative proceedings;
(j)To employ suitable agents and counsel and to pay their reasonable expenses
and compensation, and such agent or counsel may or may not be agent or counsel
for the Employer;
(k)To apply for and procure from responsible insurance companies, to be selected
by the Administrator, as an investment of the Trust Fund such annuity, or other
Contracts (on the life of any Participant) as the Administrator shall deem
proper; to exercise, at any time or from time to time, whatever rights and
privileges may be granted under such annuity, or other Contracts; to collect,
receive, and settle for the proceeds of all such annuity or other Contracts as
and when entitled to do so under the provisions thereof;
(l)To invest funds of the Trust in time deposits or savings accounts bearing a
reasonable rate of interest or in cash or cash balances without liability for
interest thereon;
(m)To invest in Treasury Bills and other forms of United States government
obligations;
(n)To invest in shares of investment companies registered under the Investment
Company Act of 1940;
(o)To sell, purchase and acquire put or call options if the options are traded
on and purchased through a national securities exchange registered under the
Securities Exchange Act of 1934, as amended, or, if the options are not traded
on a national securities exchange, are guaranteed by a member firm of the New
York Stock Exchange regardless of whether such options are covered;
(p)To deposit monies in federally insured savings accounts or certificates of
deposit in banks or savings and loan associations;
(q)To pool all or any of the Trust Fund, from time to time, with assets
belonging to any other qualified employee pension benefit trust created by the
Employer or any Affiliated Employer, and to commingle such assets and make joint
or common investments and carry joint accounts on behalf of this Plan and Trust
and such other trust or trusts, allocating undivided shares or interests in such
investments or accounts or any pooled assets of the two or more trusts in
accordance with their respective interests;
(r)To appoint a nonfiduciary agent or agents to assist the Trustee in carrying
out any investment instructions of Participants and of any Investment Manager or
Fiduciary, and to compensate such agent(s) from the assets of the Plan, to the
extent not paid by the Employer;
(s)To do all such acts and exercise all such rights and privileges, although not
specifically mentioned herein, as the Trustee may deem necessary to carry out
the purposes of the Plan.
4.
LOANS TO PARTICIPANTS

(a)The Trustee may, in the Trustee’s discretion, make loans to Participants and
Beneficiaries under the following circumstances: (1) loans shall be made
available to all Participants and Beneficiaries on a reasonably equivalent
basis; (2) loans shall not be made available to Highly Compensated Employees in
an amount greater than the amount made available to other Participants and
Beneficiaries; (3) loans shall bear a reasonable rate of interest; (4) loans
shall be adequately secured; and (5) loans shall provide for periodic repayment
over a reasonable period of time.
(b)Loans made pursuant to this Section (when added to the outstanding balance of
all other loans made by the Plan to the Participant) may, in accordance with a
uniform and nondiscriminatory policy established by the Administrator, be
limited to the lesser of:




--------------------------------------------------------------------------------




(1)$50,000 reduced by the excess (if any) of the highest outstanding balance of
loans from the Plan to the Participant during the one year period ending on the
day before the date on which such loan is made, over the outstanding balance of
loans from the Plan to the Participant on the date on which such loan was made,
or
(2)one-half (1/2) of the present value of the nonforfeitable accrued benefit of
the Participant under the Plan.
For purposes of this limit, all plans of the Employer shall be considered one
plan.
(c)Loans shall provide for level amortization with payments to be made not less
frequently than quarterly over a period not to exceed five (5) years. However,
loans used to acquire any dwelling unit which, within a reasonable time, is to
be used (determined at the time the loan is made) as a “principal residence” of
the Participant shall provide for periodic repayment over a reasonable period of
time that may exceed five (5) years. For this purpose, a “principal residence”
has the same meaning as a “principal residence” under Code Section 1034. Loan
repayments may be suspended under this Plan as permitted under Code Section
414(u)(4).
(d)Any loans granted or renewed shall be made pursuant to a Participant loan
program. Such loan program shall be established in writing and must include, but
need not be limited to, the following:
(1)the identity of the person or positions authorized to administer the
Participant loan program;
(2)a procedure for applying for loans;
(3)the basis on which loans will be approved or denied;
(4)limitations, if any, on the types and amounts of loans offered;
(5)the procedure under the program for determining a reasonable rate of
interest;
(6)the types of collateral which may secure a Participant loan; and
(7)the events constituting default and the steps that will be taken to preserve
Plan assets.
Such Participant loan program shall be contained in a separate written document
which, when properly executed, is hereby incorporated by reference and made a
part of the Plan. Furthermore, such Participant loan program may be modified or
amended in writing from time to time without the necessity of amending this
Section.
(e)Notwithstanding anything in this Plan to the contrary, if a Participant or
Beneficiary defaults on a loan made pursuant to this Section, then the loan
default will be a distributable event to the extent permitted by the Code and
Regulations.
(f)Notwithstanding anything in this Section to the contrary, any loans made
prior to the date this amendment and restatement is adopted shall be subject to
the terms of the plan in effect at the time such loan was made.
5.
DUTIES OF THE TRUSTEE REGARDING PAYMENTS

At the direction of the Administrator, the Trustee shall, from time to time, in
accordance with the terms of the Plan, make payments out of the Trust Fund. The
Trustee shall not be responsible in any way for the application of such
payments.
6.
TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES

The Trustee shall be paid such reasonable compensation as set forth in the
Trustee’s fee schedule (if the Trustee has such a schedule) or as agreed upon in
writing by the Employer and the




--------------------------------------------------------------------------------




Trustee. However, an individual serving as Trustee who already receives
full-time pay from the Employer shall not receive compensation from the Plan. In
addition, the Trustee shall be reimbursed for any reasonable expenses, including
reasonable counsel fees incurred by it as Trustee. Such compensation and
expenses shall be paid from the Trust Fund unless paid or advanced by the
Employer. All taxes of any kind whatsoever that may be levied or assessed under
existing or future laws upon, or in respect of, the Trust Fund or the income
thereof, shall be paid from the Trust Fund.
7.
ANNUAL REPORT OF THE TRUSTEE

(a)Within a reasonable period of time after the later of the Anniversary Date or
receipt of the Employer contribution for each Plan Year, the Trustee, or its
agent, shall furnish to the Employer and Administrator a written statement of
account with respect to the Plan Year for which such contribution was made
setting forth:
(1)the net income, or loss, of the Trust Fund;
(2)the gains, or losses, realized by the Trust Fund upon sales or other
disposition of the assets;
(3)the increase, or decrease, in the value of the Trust Fund;
(4)all payments and distributions made from the Trust Fund; and
(5)such further information as the Trustee and/or Administrator deems
appropriate.
(b)The Employer, promptly upon its receipt of each such statement of account,
shall acknowledge receipt thereof in writing and advise the Trustee and/or
Administrator of its approval or disapproval thereof. Failure by the Employer to
disapprove any such statement of account within thirty (30) days after its
receipt thereof shall be deemed an approval thereof. The approval by the
Employer of any statement of account shall be binding on the Employer and the
Trustee as to all matters contained in the statement to the same extent as if
the account of the Trustee had been settled by judgment or decree in an action
for a judicial settlement of its account in a court of competent jurisdiction in
which the Trustee, the Employer and all persons having or claiming an interest
in the Plan were parties. However, nothing contained in this Section shall
deprive the Trustee of its right to have its accounts judicially settled if the
Trustee so desires.
8.
AUDIT

(a)If an audit of the Plan’s records shall be required by the Act and the
regulations thereunder for any Plan Year, the Administrator shall direct the
Trustee to engage on behalf of all Participants an independent qualified public
accountant for that purpose. Such accountant shall, after an audit of the books
and records of the Plan in accordance with generally accepted auditing
standards, within a reasonable period after the close of the Plan Year, furnish
to the Administrator and the Trustee a report of the audit setting forth the
accountant’s opinion as to whether any statements, schedules or lists that are
required by Act Section 103 or the Secretary of Labor to be filed with the
Plan’s annual report, are presented fairly in conformity with generally accepted
accounting principles applied consistently.
(b)All auditing and accounting fees shall be an expense of and may, at the
election of the Employer, be paid from the Trust Fund.
(c)If some or all of the information necessary to enable the Administrator to
comply with Act Section 103 is maintained by a bank, insurance company, or
similar institution, regulated, supervised, and subject to periodic examination
by a state or federal agency, then it shall transmit and certify the accuracy of
that information to the Administrator as provided in Act Section 103(b) within
one hundred twenty (120) days




--------------------------------------------------------------------------------




after the end of the Plan Year or such other date as may be prescribed under
regulations of the Secretary of Labor.
9.
RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

(a)Unless otherwise agreed to by both the Trustee and the Employer, a Trustee
may resign at any time by delivering to the Employer, at least thirty (30) days
before its effective date, a written notice of resignation.
(b)Unless otherwise agreed to by both the Trustee and the Employer, the Employer
may remove a Trustee at any time by delivering to the Trustee, at least thirty
(30) days before its effective date, a written notice of such Trustee’s removal.
(c)Upon the death, resignation, incapacity, or removal of any Trustee, a
successor may be appointed by the Employer; and such successor, upon accepting
such appointment in writing and delivering same to the Employer, shall, without
further act, become vested with all the powers and responsibilities of the
predecessor as if such successor had been originally named as a Trustee herein.
Until such a successor is appointed, the remaining Trustee or Trustees shall
have full authority to act under the terms of the Plan.
(d)The Employer may designate one or more successors prior to the death,
resignation, incapacity, or removal of a Trustee. In the event a successor is so
designated by the Employer and accepts such designation, the successor shall,
without further act, become vested with all the powers and responsibilities of
the predecessor as if such successor had been originally named as Trustee herein
immediately upon the death, resignation, incapacity, or removal of the
predecessor.
(e)Whenever any Trustee hereunder ceases to serve as such, the Trustee shall
furnish to the Employer and Administrator a written statement of account with
respect to the portion of the Plan Year during which the individual or entity
served as Trustee. This statement shall be either (i) included as part of the
annual statement of account for the Plan Year required under Section 7.7 or (ii)
set forth in a special statement. Any such special statement of account should
be rendered to the Employer no later than the due date of the annual statement
of account for the Plan Year. The procedures set forth in Section 7.7 for the
approval by the Employer of annual statements of account shall apply to any
special statement of account rendered hereunder and approval by the Employer of
any such special statement in the manner provided in Section 7.7 shall have the
same effect upon the statement as the Employer’s approval of an annual statement
of account. No successor to the Trustee shall have any duty or responsibility to
investigate the acts or transactions of any predecessor who has rendered all
statements of account required by Section 7.7 and this subparagraph.
10.
TRANSFER OF INTEREST

Notwithstanding any other provision contained in this Plan, the Trustee at the
direction of the Administrator shall transfer the Vested interest, if any, of a
Participant to another trust forming part of a pension, profit sharing or stock
bonus plan maintained by such Participant’s new employer and represented by said
employer in writing as meeting the requirements of Code Section 401(a), provided
that the trust to which such transfers are made permits the transfer to be made.
11.
TRUSTEE INDEMNIFICATION

The Employer agrees to indemnify and hold harmless the Trustee against any and
all claims, losses, damages, expenses and liabilities the Trustee may incur in
the exercise and performance of the Trustee’s power and duties hereunder, unless
the same are determined to be due to gross negligence or willful misconduct.




--------------------------------------------------------------------------------




12.
DIRECT ROLLOVER; MANDATORY DISTRIBUTIONS

(a)General. A Distributee may elect, at the time and in the manner prescribed by
forms provided by the record-keeper for the Plan, to have any portion of an
Eligible Rollover Distribution of at least $500 paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.
Notwithstanding any provision of the Plan to the contrary, for any mandatory
distribution made under Section 6.4(a) of the Plan that is greater than $1,000
but less than or equal to $5,000, such distribution shall be paid in a Direct
Rollover to an individual retirement account designated by the Administrator,
unless the Participant previously elected to have such distribution paid
directly to an Eligible Retirement Plan specified by the Participant in a Direct
Rollover or to receive the distribution directly.
(b)Definitions. For the purpose of this Section, the following terms shall have
these meanings:
(1)Eligible Rollover Distribution. Any distribution of all or any portion of the
balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code section 401(a)(9); any
hardship withdrawal; and the portion of any distribution that is not included in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities). However, such portion may be
paid only to an individual retirement account or annuity described in section
408(a) or (b) of the Code, or to a qualified defined contribution plan described
in section 401(a) or 403(a) of the Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible. Effective January 1, 2007, the
nontaxable portion of an Eligible Rollover Distribution may be rolled over
tax-free to an Eligible Retirement Plan as specified below if the Eligible
Retirement Plan provides for separate accounting of the amount transferred and
earnings on such amounts.
(2)Eligible Retirement Plan. (A) an individual retirement account described in
Code section 408(a), (B) an individual retirement annuity described in Code
section 408(b) (other than an endowment contract), (C) an annuity plan described
in Section 403(a), (D) a qualified plan described in Code section 401(a) the
terms of which permit the acceptance of the Distributee’s Eligible Rollover
Distribution, (E) an eligible deferred compensation plan described in Code
section 457(b) that is maintained by an eligible employer described in Code
section 457(e)(I)(A) that shall separately account for the distribution or (F)
an annuity contract described in Code section 403(b). The portion of any
Eligible Rollover Distribution that consists of after-tax employee contributions
only may be paid to any Eligible Plan described in (A) or (B), a qualified plan
described in (C) or (D) or a plan described in (F) that separately accounts for
the amounts transferred earnings on such amounts. The $500 minimum in Section
7.12(a) is applied by treating any amount distributed from the Participant’s
Roth 401(k) Account as a separate distribution from any amount distributed from
the Participant’s other accounts in the Plan, even if the amounts are
distributed at the same time.




--------------------------------------------------------------------------------




(3)Distributee. A Participant, a Former Participant, a Participant’s or Former
Participant’s surviving spouse and a Participant’s or Former Participant’s
spouse or former spouse who is the alternate payee under a qualified domestic
relations order, within the meaning of Code section 414(p).
(4)Direct Rollover. A payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.
(c)The Plan will not provide for a Direct Rollover (including an automatic
rollover) for distributions from a Participant’s Roth 401(k) Account if the
amount of the distributions that are Eligible Rollover Distributions are
reasonably expected to total less than $200 during a year. In addition, any
distribution from a Participant’s Roth 401(k) Account is not taken into account
in determining whether distributions from a Participant’s other accounts are
reasonably expected to total less than $200 during a year. However, Eligible
Rollover Distributions from a Participant’s Roth 401(k) Account are taken into
account in determining whether the total amount of the Participant’s account
balances under the Plan exceeds $1,000 for purposes of mandatory distributions
from the Plan.
(d)Effective January 1, 2010, any distribution of benefits to the beneficiary of
a deceased Participant who is not the surviving spouse of the Participant may be
transferred in a direct trustee-to-trustee transfer to an individual retirement
account or annuity under Code Sections 408(a) and (b) established for the
purpose of receiving such distribution and which will be treated as an inherited
IRA pursuant to the provisions of Code Section 402(c)(11), if such distribution
otherwise meets the requirements set forth in subsection (b) above. Such direct
rollover of a distribution by a nonspouse Beneficiary shall be treated as an
eligible rollover distribution only for purposes of Code Section 402(c).
Eligible Retirement Plan shall include an individual retirement account or
annuity under Code Sections 408(a) and (b) established for the purpose of
receiving a distribution that is rolled over from a nonspouse distributee, but
only if the conditions set forth herein above are satisfied. Distributee shall
include a nonspouse beneficiary, but only if the conditions set forth above are
satisfied.
(e)No distribution of an Eligible Rollover Distribution shall commence less than
30 days after the Participant receives the notice required under the provisions
of section 1.411(a)-11(c) of the regulations under section 411(a)(11) of the
Code unless the Participant receives written notice that he has a right to a
period of at least 30 days after receipt of the notice to consider whether he
wants to exercise the rollover election described instead of receiving a
distribution.
(f)A “qualified rollover contribution” as described in Code Section 408A(e) may
be made from the Plan to a Roth IRA in a Direct Rollover subject to the rules
and provisions set forth in Section 408A(e) of the Code and any regulations
issued there under.
(g)The $500 minimum in Section 7.12(a) is applied by treating any amount
distributed from the Participant’s Roth 401(k) Account as a separate
distribution from any amount distributed from the Participant’s other accounts
in the Plan, even if the amounts are distributed at the same time.
13.
EMPLOYER SECURITIES AND REAL PROPERTY

The Trustee shall be empowered to acquire and hold “qualifying Employer
securities” and “qualifying Employer real property,” as those terms are defined
in the Act, provided, however, that the Trustee shall not be permitted to
acquire any “qualifying Employer securities” or “qualifying Employer real
property” if, immediately after the acquisition of such securities or property,
the fair market value of all “qualifying Employer securities” and “qualifying
Employer real property” held by the Trustee hereunder should amount to more than
100% of the fair market value of all the assets in the Trust Fund.




--------------------------------------------------------------------------------




Article XV



Article XVIAMENDMENT, TERMINATION AND MERGERS
1.
AMENDMENT

(a)The Employer shall have the right at any time to amend this Plan, subject to
the limitations of this Section. However, any amendment which affects the
rights, duties or responsibilities of the Trustee or Administrator may only be
made with the Trustee’s or Administrator’s written consent. Any such amendment
shall become effective as provided therein upon its execution. The Trustee shall
not be required to execute any such amendment unless the amendment affects the
duties of the Trustee hereunder.
(b)No amendment to the Plan shall be effective if it authorizes or permits any
part of the Trust Fund (other than such part as is required to pay taxes and
administration expenses) to be used for or diverted to any purpose other than
for the exclusive benefit of the Participants or their Beneficiaries or estates;
or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of the Employer.
(c)Except as permitted by Regulations (including Regulation 1.411(d)-4) or other
IRS guidance, no Plan amendment or transaction having the effect of a Plan
amendment (such as a merger, plan transfer or similar transaction) shall be
effective if it eliminates or reduces any “Section 411(d)(6) protected benefit”
or adds or modifies conditions relating to “Section 411(d)(6) protected
benefits” which results in a further restriction on such benefits unless such
“Section 411(d)(6) protected benefits” are preserved with respect to benefits
accrued as of the later of the adoption date or effective date of the amendment.
“Section 411(d)(6) protected benefits” are benefits described in Code Section
411(d)(6)(A), early retirement benefits and retirement-type subsidies, and
optional forms of benefit. A Plan amendment that eliminates or restricts the
ability of a Participant to receive payment of the Participant’s interest in the
Plan under a particular optional form of benefit will be permissible if the
amendment satisfies the conditions in (1) and (2) below:
(d)The amendment provides a single-sum distribution form that is otherwise
identical to the optional form of benefit eliminated or restricted. For purposes
of this condition (1), a single-sum distribution form is otherwise identical
only if it is identical in all respects to the eliminated or restricted optional
form of benefit (or would be identical except that it provides greater rights to
the Participant) except with respect to the timing of payments after
commencement.
(e)The amendment is not effective unless the amendment provides that the
amendment shall not apply to any distribution with an annuity starting date
earlier than the earlier of: (i) the ninetieth (90th) day after the date the
Participant receiving the distribution has been furnished a summary that
reflects the amendment and that satisfies the Act requirements at 29 CFR
2520.104b-3 (relating to a summary of material modifications) or (ii) the first
day of the second Plan Year following the Plan Year in which the amendment is
adopted.
2.
TERMINATION

(a)The Employer shall have the right at any time to terminate the Plan by
delivering to the Trustee and Administrator written notice of such termination.
Upon any full or partial termination, all amounts credited to the affected
Participants’ Combined Accounts shall become 100% Vested as provided in Section
6.4 and shall not thereafter be subject to forfeiture, and all unallocated
amounts, including Forfeitures, shall be allocated to the accounts of all
Participants in accordance with the provisions hereof.




--------------------------------------------------------------------------------




(b)Upon the full termination of the Plan, the Employer shall direct the
distribution of the assets of the Trust Fund to Participants in a manner which
is consistent with and satisfies the provisions of Section 6.5. Distributions to
a Participant shall be made in cash or through the purchase of irrevocable
nontransferable deferred commitments from an insurer. Except as permitted by
Regulations, the termination of the Plan shall not result in the reduction of
“Section 411(d)(6) protected benefits” in accordance with Section 8.1(c).
3.
MERGER, CONSOLIDATION OR TRANSFER OF ASSETS

This Plan and Trust may be merged or consolidated with, or its assets and/or
liabilities may be transferred to any other plan and trust only if the benefits
which would be received by a Participant of this Plan, in the event of a
termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any “Section 411(d)(6) protected
benefits” in accordance with Section 8.1(c).
Article XVII



Article XVIIITOP HEAVY PROVISIONS
1.
TOP HEAVY PLAN REQUIREMENTS

For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code Section 416(b) pursuant to Section 6.4 of the Plan and the
special minimum allocation requirements of Code Section 416(c) pursuant to
Section 4.4(d) of the Plan. The Top Heavy requirements of Code Section 416 and
of this Section 9.1 shall not apply in any year beginning after December 31,
2001, in which the Plan consists solely of a cash or deferred arrangement which
meets the requirements of Code Section 401(k)(12) and matching contributions
with respect to which the requirements of Code section 401(m)(11) are met.
2.
DETERMINATION OF TOP HEAVY STATUS

(a)This Plan shall be a Top Heavy Plan for any Plan Year in which, as of the
Determination Date, (1) the Present Value of Accrued Benefits of Key Employees
and (2) the sum of the Aggregate Accounts of Key Employees under this Plan and
all plans of an Aggregation Group, exceeds sixty percent (60%) of the Present
Value of Accrued Benefits and the Aggregate Accounts of all Key and Non-Key
Employees under this Plan and all plans of an Aggregation Group.
If any Participant is a Non-Key Employee for any Plan Year, but such Participant
was a Key Employee for any prior Plan Year, such Participant’s Present Value of
Accrued Benefit and/or Aggregate Account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy Plan (or whether
any Aggregation Group which includes this Plan is a Top Heavy Group). In
addition, if a Participant or Former Participant has not performed any services
for any Employer maintaining the Plan at any time during the one-year period
ending on the Determination Date, any accrued benefit or account for such
Participant or Former Participant shall not be taken into account for the
purposes of determining whether this Plan is a Top Heavy Plan.
(b)Aggregate Account: A Participant’s Aggregate Account as of the Determination
Date is the sum of:
(1)the Participant’s Combined Account balance as of the most recent valuation
occurring within a twelve (12) month period ending on the Determination Date.
(2)an adjustment for any contributions due as of the Determination Date. Such
adjustment shall be the amount of any contributions actually made after the




--------------------------------------------------------------------------------




Valuation Date but due on or before the Determination Date, except for the first
Plan Year when such adjustment shall also reflect the amount of any
contributions made after the Determination Date that are allocated as of a date
in that first Plan Year.
(3)the present values of accrued benefits and the amounts of account balances of
an Employee as of the Determination Date shall be increased by the distributions
made with respect to the Employee under the Plan and any plan aggregated with
the Plan under Code Section 416(g)(2) during the 1-year period ending on the
Determination Date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period.”
(4)any Employee contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible qualified voluntary employee contributions shall
not be considered to be a part of the Participant’s Aggregate Account balance.
(5)with respect to unrelated rollovers and plan-to-plan transfers (ones which
are both initiated by the Employee and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides the
rollovers or plan-to-plan transfers, it shall always consider such rollovers or
plan-to-plan transfers as distributions for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant’s Aggregate Account balance.
(6)with respect to related rollovers and plan-to-plan transfers (ones either not
initiated by the Employee or made to a plan maintained by the same employer), if
this Plan provides the rollover or plan-to-plan transfer, it shall not be
counted as a distribution for purposes of this Section. If this Plan is the plan
accepting such rollover or plan-to-plan transfer, it shall consider such
rollover or plan-to-plan transfer as part of the Participant’s Aggregate Account
balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.
(7)For the purposes of determining whether two employers are to be treated as
the same employer in (5) and (6) above, all employers aggregated under Code
Sections 414(b), (c), (m) and (o) are treated as the same employer.
(c)“Aggregation Group” means either a Required Aggregation Group or a Permissive
Aggregation Group as hereinafter determined.
(1)Required Aggregation Group: In determining a Required Aggregation Group
hereunder, each plan of the Employer in which a Key Employee is a participant in
the Plan Year containing the Determination Date or any of the four preceding
Plan Years, and each other plan of the Employer which enables any plan in which
a Key Employee participates to meet the requirements of Code Sections 401(a)(4)
or 410, will be required to be aggregated. Such group shall be known as a
Required Aggregation Group.
In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.




--------------------------------------------------------------------------------




(2)Permissive Aggregation Group: The Employer may also include any other plan
not required to be included in the Required Aggregation Group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code Sections 401(a)(4) and 410. Such group shall be known as a Permissive
Aggregation Group.
In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.
(3)Only those plans of the Employer in which the Determination Dates fall within
the same calendar year shall be aggregated in order to determine whether such
plans are Top Heavy Plans.
(4)An Aggregation Group shall include any terminated plan of the Employer if it
was maintained within the last five (5) years ending on the Determination Date.
(d)“Determination Date” means (a) the last day of the preceding Plan Year, or
(b) in the case of the first Plan Year, the last day of such Plan Year.
(e)Present Value of Accrued Benefit: In the case of a defined benefit plan, the
Present Value of Accrued Benefit for a Participant other than a Key Employee,
shall be as determined using the single accrual method used for all plans of the
Employer and Affiliated Employers, or if no such single method exists, using a
method which results in benefits accruing not more rapidly than the slowest
accrual rate permitted under Code Section 411(b)(1)(C). The determination of the
Present Value of Accrued Benefit shall be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date except as provided in Code Section 416 and the Regulations
thereunder for the first and second plan years of a defined benefit plan.
(f)“Top Heavy Group” means an Aggregation Group in which, as of the
Determination Date, the sum of: (1) the Present Value of Accrued Benefits of Key
Employees under all defined benefit plans included in the group, and (2) the
Aggregate Accounts of Key Employees under all defined contribution plans
included in the group, exceeds sixty percent (60%) of a similar sum determined
for all Participants.
Article XIX

Article XXMISCELLANEOUS
1.
PARTICIPANT’S RIGHTS

This Plan shall not be deemed to constitute a contract between the Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee. Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon the Employee as a Participant of this Plan.
2.
ALIENATION

(a)Subject to the exceptions provided below, and as otherwise permitted by the
Code and the Act, no benefit which shall be payable out of the Trust Fund to any
person (including a Participant or the Participant’s Beneficiary) shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be void; and no
such benefit shall in any manner be liable for, or subject to, the debts,




--------------------------------------------------------------------------------




contracts, liabilities, engagements, or torts of any such person, nor shall it
be subject to attachment or legal process for or against such person, and the
same shall not be recognized by the Trustee, except to such extent as may be
required by law.
(b)Subsection (a) shall not apply to the extent a Participant or Beneficiary is
indebted to the Plan, by reason of a loan made pursuant to Section 7.4. At the
time a distribution is to be made to or for a Participant’s or Beneficiary’s
benefit, such proportion of the amount to be distributed as shall equal such
indebtedness shall be paid to the Plan, to apply against or discharge such
indebtedness. Prior to making a payment, however, the Participant or Beneficiary
must be given written notice by the Administrator that such indebtedness is to
be so paid in whole or part from the Participant’s Combined Account.
If the Participant or Beneficiary does not agree that the indebtedness is a
valid claim against the Vested Participant’s Combined Account, the Participant
or Beneficiary shall be entitled to a review of the validity of the claim in
accordance with procedures provided in Sections 2.7 and 2.8.
(c)Subsection (a) shall not apply to a “qualified domestic relations order”
defined in Code Section 414(p), and those other domestic relations orders
permitted to be so treated by the Administrator under the provisions of the
Retirement Equity Act of 1984. The Administrator shall establish a written
procedure to determine the qualified status of domestic relations orders and to
administer distributions under such qualified orders. Further, to the extent
provided under a “qualified domestic relations order,” a former spouse of a
Participant shall be treated as the spouse or surviving spouse for all purposes
under the Plan.
(d)Subsection (a) shall not apply to an offset to a Participant’s accrued
benefit against an amount that the Participant is ordered or required to pay the
Plan with respect to a judgment, order, or decree issued, or a settlement
entered into in accordance with Code Sections 401 (a)(13)(C) and (D).
3.
CONSTRUCTION OF PLAN

This Plan and Trust shall be construed and enforced according to the Code, the
Act and the laws of the State of New York, other than its laws respecting choice
of law, to the extent not preempted by the Act.
4.
GENDER AND NUMBER

Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.
5.
LEGAL ACTION

In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee, the Employer or the
Administrator may be a party, and such claim, suit, or proceeding is resolved in
favor of the Trustee, the Employer or the Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney’s fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable.
6.
PROHIBITION AGAINST DIVERSION OF FUNDS

(a)Except as provided below and otherwise specifically permitted by law, it
shall be impossible by operation of the Plan or of the Trust, by termination of
either, by power of revocation or amendment, by the happening of any
contingency, by collateral arrangement or by any other means, for any part of
the corpus or income of any Trust Fund




--------------------------------------------------------------------------------




maintained pursuant to the Plan or any funds contributed thereto to be used for,
or diverted to, purposes other than the exclusive benefit of Participants,
Former Participants, or their Beneficiaries.
(b)In the event the Employer shall make an excessive contribution under a
mistake of fact pursuant to Act Section 403(c)(2)(A), the Employer may demand
repayment of such excessive contribution at any time within one (1) year
following the time of payment and the Trustees shall return such amount to the
Employer within the one (1) year period. Earnings of the Plan attributable to
the contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.
(c)Except for Sections 3.5, 3.6, and 4.1(d), any contribution by the Employer to
the Trust Fund is conditioned upon the deductibility of the contribution by the
Employer under the Code and, to the extent any such deduction is disallowed, the
Employer may, within one (1) year following the final determination of the
disallowance, whether by agreement with the Internal Revenue Service or by final
decision of a competent jurisdiction, demand repayment of such disallowed
contribution and the Trustee shall return such contribution within one (1) year
following the disallowance. Earnings of the Plan attributable to the
contribution may not be returned to the Employer, but any losses attributable
thereto must reduce the amount so returned.
7.
EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE

The Employer, Administrator and Trustee, and their successors, shall not be
responsible for the validity of any Contract issued hereunder or for the failure
on the part of the insurer to make payments provided by any such Contract, or
for the action of any person which may delay payment or render a Contract null
and void or unenforceable in whole or in part.
8.
INSURER’S PROTECTIVE CLAUSE

Except as otherwise agreed upon in writing between the Employer and the insurer,
an insurer which issues any Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The insurer shall be protected and held harmless in acting in
accordance with any written direction of the Trustee, and shall have no duty to
see to the application of any funds paid to the Trustee, nor be required to
question any actions directed by the Trustee. Regardless of any provision of
this Plan, the insurer shall not be required to take or permit any action or
allow any benefit or privilege contrary to the terms of any Contract which it
issues hereunder, or the rules of the insurer.
9.
RECEIPT AND RELEASE FOR PAYMENTS

Any payment to any Participant, the Participant’s legal representative,
Beneficiary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of the Plan, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Trustee and
the Employer, either of whom may require such Participant, legal representative,
Beneficiary, guardian or committee, as a condition precedent to such payment, to
execute a receipt and release thereof in such form as shall be determined by the
Trustee or Employer.
10.
ACTION BY THE EMPLOYER

Whenever the Employer under the terms of the Plan is permitted or required to do
or perform any act or matter or thing, it shall be done and performed by a
person duly authorized by its legally constituted authority.
11.
NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

The “named Fiduciaries” of this Plan are (1) the Employer, (2) the
Administrator, (3) the Trustee and (4) any Investment Manager appointed
hereunder. The named Fiduciaries shall have only




--------------------------------------------------------------------------------




those specific powers, duties, responsibilities, and obligations as are
specifically given them under the Plan including, but not limited to, any
agreement allocating or delegating their responsibilities, the terms of which
are incorporated herein by reference. In general, the Employer shall have the
sole responsibility for making the contributions provided for under Section 4.1;
and shall have the authority to appoint and remove the Trustee and the
Administrator; to formulate the Plan’s “funding policy and method”; and to amend
or terminate, in whole or in part, the Plan. The Administrator shall have the
sole responsibility for the administration of the Plan, including, but not
limited to, the items specified in Article II of the Plan, as the same may be
allocated or delegated thereunder. The Administrator shall act as the named
Fiduciary responsible for communicating with the Participant according to the
Participant Direction Procedures. The Trustee shall have the sole responsibility
of management of the assets held under the Trust, except to the extent directed
pursuant to Article II or with respect to those assets, the management of which
has been assigned to an Investment Manager, who shall be solely responsible for
the management of the assets assigned to it, all as specifically provided in the
Plan. Each named Fiduciary warrants that any directions given, information
furnished, or action taken by it shall be in accordance with the provisions of
the Plan, authorizing or providing for such direction, information or action.
Furthermore, each named Fiduciary may rely upon any such direction, information
or action of another named Fiduciary as being proper under the Plan, and is not
required under the Plan to inquire into the propriety of any such direction,
information or action. It is intended under the Plan that each named Fiduciary
shall be responsible for the proper exercise of its own powers, duties,
responsibilities and obligations under the Plan as specified or allocated
herein. No named Fiduciary shall guarantee the Trust Fund in any manner against
investment loss or depreciation in asset value. Any person or group may serve in
more than one Fiduciary capacity.
12.
HEADINGS

The headings and subheadings of this Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof.
13.
APPROVAL BY INTERNAL REVENUE SERVICE

Notwithstanding anything herein to the contrary, if, pursuant to an application
for qualification filed by or on behalf of the Plan by the time prescribed by
law for filing the Employer’s return for the taxable year in which the Plan is
adopted, or such later date that the Secretary of the Treasury may prescribe,
the Commissioner of Internal Revenue Service or the Commissioner’s delegate
should determine that the Plan does not initially qualify as a tax-exempt plan
under Code Sections 401 and 501, and such determination is not contested, or if
contested, is finally upheld, then if the Plan is a new plan, it shall be void
ab initio and all amounts contributed to the Plan by the Employer, less expenses
paid, shall be returned within one (1) year and the Plan shall terminate, and
the Trustee shall, be discharged from all further obligations. If the
disqualification relates to an amended plan, then the Plan shall operate as if
it had not been amended.
14.
UNIFORMITY

All provisions of this Plan shall be interpreted and applied in a uniform,
nondiscriminatory manner. In the event of any conflict between the terms of this
Plan and any Contract purchased hereunder, the Plan provisions shall control.
Article XXI



Article XXIIMINIMUM DISTRIBUTION REQUIREMENTS
1.
GENERAL RULES

1.Effective Date. The provisions of this Article will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.




--------------------------------------------------------------------------------




2.Coordination with Minimum Distribution Requirements Previously in Effect.
Required minimum distributions for 2002 will be determined under the provisions
of the Plan in effect prior to the effective date of this Article.
3.Precedence. The requirements of this Article will take precedence over any
inconsistent provisions of the Plan.
4.Requirements of Treasury Regulations Incorporated. All distributions required
under this Article will be determined and made in accordance with the Treasury
regulations under Code § 401(a)(9).
2.
TIME AND MANNER OF DISTRIBUTION

1.Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.
2.Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
(a)If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.
(b)If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, distributions to the designated Beneficiary will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died.
(c)If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
(d)If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 11.2.2, other than
Section 11.2.2(a), will apply as if the surviving spouse were the Participant.
For purposes of this Section 11.2.2 and Section 11.4, unless section 11.2.2(d)
applies, distributions are considered to begin on the Participant’s required
beginning date. If section 11.2.2(d) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under section 11.2.2(a). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s required beginning date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under section 11.2.2(a)), the date distributions are considered to begin is the
date distributions actually commence.
3.Forms of Distribution. Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Sections 11.3 and 11.4 of this
Article. If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Code § 401(a)(9) and the Treasury
regulations.
3.
REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT’S LIFETIME

1.Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:




--------------------------------------------------------------------------------




(a)the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or
(b)if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.
2.Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death. Required minimum distributions will be determined under this Section 11.3
beginning with the first distribution calendar year and up to and including the
distribution calendar year that includes the Participant’s date of death.
4.
REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S DEATH

1.Death On or After Date Distributions Begin.
(a)Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:
(1)The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.
(2)If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.
(3)If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
(b)No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
2.Death Before Date Distributions Begin.
(a)Participant Survived by Designated Beneficiary. Except as provided in the
adoption agreement, if the Participant dies before the date distributions begin
and there is a designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
Beneficiary, determined as provided in Section 11.4.1.




--------------------------------------------------------------------------------




(b)No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
(c)Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 11.2.2(a), this Section 11.4.2 will
apply as if the surviving spouse were the Participant.
5.
DEFINITIONS

1.Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 6.2 of the Plan and is the designated Beneficiary under Code §
401(a)(9) and section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.
2.Distribution calendar year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 11.2.2. The required minimum distribution for the Participant’s
first distribution calendar year will be made on or before the Participant’s
required beginning date. The required minimum distribution for other
distribution calendar years, including the required minimum distribution for the
distribution calendar year in which the Participant’s required beginning date
occurs, will be made on or before December 31 of that distribution calendar
year.
3.Life expectancy. Life expectancy as computed by use of the Single Life Table
in section 1.401(a)(9)-9 of the Treasury regulations.
4.Participant’s account balance. The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.
5.Required beginning date. The date specified in Section 6.5(d)(1) of the Plan.
6.
REQUIRED MINIMUM DISTRIBUTIONS FOR 2009.

Notwithstanding this Article XI or Sections 6.5 or 6.6 of the Plan, a
Participant or Beneficiary who would have been required to receive required
minimum distributions for 2009 but for the enactment of section 401(a)(9)(H) of
the Code (“2009 RMDs”), and who would have satisfied that requirement by
receiving distributions that are (1) equal to the 2009 RMDs or (2) one or more
payments in a series of substantially equal distributions (that include the 2009
RMDs) made at least annually and expected to last for the life (or life
expectancy) of the Participant, the joint lives (or joint life expectancy) of
the Participant and the Participant’s designated Beneficiary, or for a period of
at least 10 years (“Extended 2009 RMDs”), shall not receive those distributions
for 2009 unless the Participant or Beneficiary chooses to receive such
distributions. Participants and Beneficiaries described in the preceding
sentence shall be given the opportunity to elect to receive the distributions
described in the preceding sentence. A Direct Rollover shall be offered only for
distributions that would be Eligible Rollover Distributions without regard to
section 401(a)(9)(H) of the Code.




--------------------------------------------------------------------------------








[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, this Plan has been executed as of _____________ ________,
2013, to become effective January 1, 2013, except as otherwise specifically
provided herein.


JETBLUE AIRWAYS CORPORATION
By:
 
Name:
 
Title:
 



Exhibit A
Non-Managerial and Managerial Workgroups
Eligible for Retirement Advantage Contributions
Group Name
Effective Date
Non-managerial Pilots
August 1, 2012
Non-managerial Dispatch and Controllers in System Operations
April 1, 2013
Managerial Pilots
January 1, 2014
Non-managerial Technicians and Inspectors
January 1, 2014



Managerial Workgroups
Eligible for Retirement Plus Contributions


Group Name
Effective Date
Managerial Pilots
January 1, 2014







